FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                           INDEX NO. 656480/2018
NYSCEF DOC. NO. 2Case                  1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 1 of 46
                                                                                      RECEIVED  NYSCEF: 12/28/2018




           SUPREME                   COURT             OF THE                 STATE            OF      NEW YORK
           COUNTY                 OF NEW               YORK
           ----------------------------------                                                                                         X      Index       No.

           Q BIOMED,                   INC.,



                                                           Plaintif


                          -against-                                                                                                         VERIFIED                   COMPLAINT


          BIONUCLEONICS,                               INC.,           ROSEANNE                       SATZ,
          STANLEY    SATZ,                          ADVANCED                          INNOVATIVE
          PARTNERS,                    INC.,         ADVANCED                         IMAGING
          PRODUCTS,                    1NC.,          NUCLEAR                       ENTERTAINMENT
          GROUP,   INC.,                   PLAYMORE                          COUTURE,                  INC.             and
          MISS  ROSE THEORY,


                                                           Defendants.
          ---------------------                                                                                                     X

                                                                                       ("Plaintiff"
                         Plaintiff          Q BIOMED,                        INC.                               or "Qbio"),                by    and     through          their     undersigned



          counsel,            as and       for     their      Verified              Complaint            against              Defendants             BIONUCLEONICS,                              INC.,


          ROSEANNE                     SATZ,           STANLEY                      SATZ,        ADVANCED                          IMAGING                  PRODUCTS,                  INC.,


          NUCLEAR                    ENTERTAINMENT                                    GROUP,            INC.,            PLAYMORE                    COUTURE,                   INC.       and    MISS


          ROSE          THEORY                   (collectively,                "Defendants"),                   alleges         the       following:


                                                                               P_RELIMINARY                              STATEMENT


                         1.               In or      about        the        spring       of   2016,          Plaintiff           entered         into      a license          agreement           with


          .Defendant              BioNucleonics,                      Inc.     ("BNI")          to fund             BNI's         re-commercialization                         of   one    of its


          dormant             products,           a radiopharmaceutical                           drug         in       exchange           for    cash      and       stock       compensation              and


          an agreed-upon                   royalty.


                         2.               Through            2012,           Defendant            had     manufactured                      and      sold      this    drug.        However,             upon


          information              and     belief,          it was           forced      to withdraw                    it from       production             and      sale     by    the    end     of that


          year     due        to its   insolvency.




                                                                                                                    1




                                                                                                        1 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                     INDEX NO. 656480/2018
NYSCEF DOC. NO. 2Case                      1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 2 of 46
                                                                                          RECEIVED  NYSCEF: 12/28/2018




                          3.                 Both        Plaintiff                and       Defendant                     BNI         recognized                that     bringing               this        drug        back        to the


          market          could            be extremely                    profitable,                  yet     extremely                     expensive              to accomplish.                         Since        Plaintiff


          had      the    necessary                  capital,             and        Defendant                 BNI             had     the      rights          to the        drug,      it made                sense         to work


                                                                                                                                                                                                             parties'
          together            on re-commercializing                                     this       drug         and        sharing             in the        profits.           During            the                            initial


          disenssions                 on     this     topic,          Roseanne                    Satz        ("Roseanne")                          and     Stanley           Satz      ("Stanley"),                     BNI's               two


          chief      executives                and       owners                 of    BNI,          estimated                   that     this        drug       could         be brought                    back        to market


          within         ninety            days       or so at an estimated                                  cost         of     $750,000.


                                                                                      Satzs'
                         4.                 Based         upon             the                       representations,                           Plaintiff           agreed         to fund                the      entirety          of this


          re-development                      cost       in exchañge                        for     the       exclusive                rights         to this          drug      through               an exclusive


          license        agreement                   which           also         gave           Plaintiff            the        option          to acquire              BNI's          rights            to this        drug           in


          perpetuity.


                         5.                 Once         the     drug             was        ready            for    market,              Plaintiff             would          have      the         exclusive                rights


          associated                with      this      drug,         including                   the      exclusive                  right         to manufacture,                    distribute                and      sell      this



          drug       to the         public           anywhere                in       the      world           and         in perpetuity.                    In     exchange             for      these            rights,         in


          addition            to funding               the      drug's               recommercialization                                 efforts,           Plaintiff          agreed            to pay            BNI        cash,


          stock      and        a 20%          royalty               on     all      sales,         with        minimum                   royalties               in the       first    year           of       $50,000,


          $100,000             in the         second            year,           and         no     less       than         $150,000                  thereafter.


                                                      parties'
                         6.                 The                            understanding                            was        memorialized                     in writing,             first        in     a Letter           of Intent


          executed             by     the     parties           in    or about                 March            2016,             replaced             shortly          thereafter              by        a formal            Patent



          Technology                  License            and         Purchase                  Agreement                       signed          by     the    parties           in late      June             2016.


                         7.                 The       Agreement                       established                   a liberal            timeline             for      completion                of the            drug's


          redevelopment                      (200       days),             a liberal              budget             of        $850,000,              and       a funding              schedule                 which         outlined


          when       Plaintiff's               capital          was         required                and        how             this    capital            was       to be utilized                by        Defendant                BNI.




                                                                                                                                 2




                                                                                                                      2 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                         INDEX NO. 656480/2018
NYSCEF DOC. NO. 2Case                            1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 3 of 46
                                                                                                RECEIVED  NYSCEF: 12/28/2018




          Plaintiff                 also         agreed      that            upon     hitting           certain            milestones,                      Plaintiff           would           transfer           hundreds               of


          thousands                   of         shares      of        its    common             stock         to BNI                (and/or              to one         or both          of     the         Satzs)      as additional


          consideration.


                               8.                  Upon       execution                   of their         formal            Agreement,                          Plaintiff        began           sending              BNI


          substantial                  sums           of money                  which           BNI      was            supposed               to utilize               solely          in the         development                  of the


          drug.           However,                   Plaintiff               discovered               that     many,             if not             most          of the        representations                       made         by


          Roseanne                    and         Stanley          Satz         inducing              Plaintiff            to enter             into           the      License          and          Purchase           Agrccmeñt


          were          knowingly                    false        and         intended            solely          to      induce          Plaintiff's                   cash      and      stock             distributions                to


          BNI.


                               9.                  The      Satzs            routinely           and      repeatedly                   lied         to Plaintiff                about      the         expenses              associated


          with          this        re-developmcñt,                           where        Plaintiff's                  money           was              actually            going,      and          the      timetable            for



          completing                       its    commercialization.                             Far      from            completing                      this       re-commercialization                              within           200



          days,          it has        now           been         over         two        and     a half          years          since         the         parties           entered           into      their        Agreement.



          During               this        time,      Plaintiff               has     invested            over           $950,000                   in     cash,        plus      an additional                    $200,000               worth


          of     its     common                    stock.         Contractually,                      they        are      the       exclusive                   licensee         of this             drug,        and       arguably,


          the     exclusive                      owner       having              rightfully             exercised                its    right             to acquire             this     drug          outright.


                               10.                Notwithstanding                         Plaintiff's              full      and        complete                     performance                 of      its     obligations              under


          the     Agreement,                        Defendant                  BNI        has     refused               to honor              its        contractual              obligations                  to Plaintiff



          leaving              Plaintiff             with     nothing                to    show          for      its     investment.


                               11.                This      lawsuit             seeks         various             equitable              and             legal       remedies             against              Defendant                BNI


          for     its     many              breaches              of     contract,            and       against            BNI          and          the       Satz      Defendants                    for     fraud         and


          fraudulent                  inducement                   of Plaintiff.                  Plaintiff               also       seeks           to permanently                       enjoin             BNI       from



          interfering                 with          Plaintiff's                exclusive              rights        to this            drug,             and      to compel              BNI          to take          the    necessary




                                                                                                                                 3




                                                                                                                        3 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                             INDEX NO. 656480/2018
NYSCEF DOC. NO. 2Case                1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 4 of 46
                                                                                    RECEIVED  NYSCEF: 12/28/2018




          final     steps      to turn          over      to Plaintiff           all     of the       assets      it acquired               from         BNI         for    fair     and     valuable


          consideration.


                        12.              In addition              to the     foregoing,              Plaintiff         also      seeks           both        equitable             and     legal     remedies


                                                                                                                                           parties'
          against       the      other        named         Defendants                 herein,       based        upon        these                           misappropriation                       of


          Plaintiff's          capital.


                                                                                              THE        PARTIES



                        13.              At    all     relevant         times,         Plaintiff        was      and     is a Nevada                    corporation                whose           common


          stock      is publicly              traded       on     the     OTCQB              and     whose         princpal             place         of business             is 366         Madison


                          3d
          Avenue,                 Floor,        New        York,         New        York           10017..        Formed           in      2015,          Plaintiff's              primary          business


          is licensing,           finâñcing              and      developing              underfunded               biotechnology                       assets        from         companies               such       as


          this    one     from      BNI.


                        14.              Upon          information            and       belief,        at all     relevant         times,             Defendant              BioNucleonics,                    Inc.



          ("BNI")         was      and        is a foreign              corporation              primarily          owned          and          run     by     Roseanne               and     Stanley          Satz


          with      its priñcipal             place       of business            located            at 3651        Fau        Blvd.,        Boca            Raton,         Florida          33431.


                        15.           Upon            information             and       belief,       at all      relevant         times,             Defendant              Roseanne               Satz     is an


          individual          residing           in     or around           Boca         Raton,        Florida,          with      her          principal         place        of business                located


          at 3651       Fau      Blyd.,         Boca        Raton,         Florida           33431.


                        16.          Upon             information             and       belief,       at all      relevant         times,             Defendant              Stanley          Satz        is an


          individual          residing           in     or around           Boca         Raton,        Florida,         with       his      principal            place         of business                located


          at 3651       Fau      Blvd.,         Boca        Raton,         Florida           33431.


                        17.          Upon             information             and       belief,       at all      relevant         times,             Defendant              Advanced


          Innovative           Partners              (formerly          Advanced               Imagiñg           Projects,             Inc.),       was       and       is a foreign           corporation




                                                                                                             4




                                                                                                      4 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                             INDEX NO. 656480/2018
NYSCEF DOC. NO. 2Case                     1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 5 of 46
                                                                                         RECEIVED  NYSCEF: 12/28/2018




          primarily              owned          and     run     by     Roseanne              and      Stanley             Satz      with        its      principal        place        of business


          located          at 3651            Fau      Blvd.,        Boca        Raton,        Florida            33431.


                           18.             Upon         information                and     belief,       at all       relevant             times,          Defendant            Playmore              Couture,


          was       and     is a foreign               corporation               primarily           owned            and    run       by       Roseanne                and    Stanley        Satz       with     its


          principal             place      of    business            located         at 3651          Fau        Blvd.,      Boca            Raton,           Florida         33431.


                          19.             To     the     extent           Defendant            Playmore               Couture            is not          an incorporated                 entity,       then


          upon        information                and      belief,         Playmore            Couture             is a limited               liability         company            whose            majority


          members               include         Roseanne              and        Stanley        Satz.


                          20.             Upon          information               and      belief,       at all       relevant             times,          Defendant            Nuclear


          Entertaiñmcñt                   Group          was        and     is a foreign             corporation                 primarily               owned          and    run     by    Roseanne             and



          Stanley          Satz        with      its   principal            place        of business              located          at 3651             Fau     Blvd.,         Boca       Raton,         Florida


          33431.


                          21.             To     the     extent        Defendant              Nuclear             Entertainment                       Group          is not    an incorporated



          entity,      then        upon         information                and     belief,       it is a limited                 liability            company            whose         majority


          members               include         Roseanne              and      Stanley         Satz.


                          22.             Upon         information                and      belief,       at all       relevant           times,            Defendant            Miss        Rose       Theory


          was       and    is a foreign                corporation               primarily           owned            and    run       by      Roscañne                and     Stanley        Satz      with      its


         principal          place          of business               located        at 3651          Fau         Blvd.,      Boca            Raton,          Florida          33431.


                          23.             To     the     extent        Defendant              Miss       Rose          Theory           is not           an incorporated                 entity,       then


         upon        information                and      belief,          it is a limited            liability            company              whose           majority         members              include


         Roseanne                and      Stanley         Satz.




                                                                                                                  5




                                                                                                        5 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                           INDEX NO. 656480/2018
NYSCEF DOC. NO. 2Case                       1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 6 of 46
                                                                                           RECEIVED  NYSCEF: 12/28/2018




                                                                                       JURISDICTION                                 AND         VENUE


                              24.              This         Court          has       personal             jurisdiction              over        Defendant                   BNI      pursuant            to CPLR



          §302(a)(1)                  insofar           as BNI              transacts             business             within        the       state     of New              York,         and     the     causes        of


          action         herein             arise       from             such       business              transaction.              This        Court          also         has     personal        jurisdiction               over


          Defendant                   BNI         insofar           as BNI            consented                to jurisdiction                 in New            York             pursuant         to the     Agreement


          between               BNI         and       Plaintiff.


                              25.              This         Court          also       has     personal               jurisdiction              over      all     Defendants                  pursuant         to CPLR



          §302(a)(3)(ii)                    insofar            as Defendants                        committed               tortious           acts      without             the     state       causing        injury         to a


          person          or property                   within             the      state,        and        Defendants             expected             or should                 reasonably            have       expected


          their        respective               acts        to have              consequences                    in the         state,      and      they       derive             substantial           revenue         from


          interstate                or international                      commerce.


                          26.                  Venue           is proper              in New              York         County            pursuant           to CPLR                 §§503(a)            and   (c)     insofar


          as Plaintiff                is a domestic                      corporation                 or a foreign                corporation                authorized               to transact           business


          within         this         state,        and      its        principal            place         of business              was        and     is located                 in New         York      County             at


          the     time         this     action              was         commenced,                   and       Plaintiff          designated                New         York          County         as the      proper


          venue          for        prosecuting                   its     claims        against              these      parties.


                          27.                Venue             is also           proper            within        this      state      insofar          as the          Agreement                 between         Plaintiff


          and      Defendant                   BNI,          from          which         Plaintiff's              claims           arise,       states         that     any        and     all    disputes          arising


          from         this     Agreement                     shall        be resolved                  in     a court       sitting           in New           York          County.


                                                                                             STATEMENT                             OF FACTS


                                                                                                                                                                      89"
                  A.      Strentium                     Chloride                 Sr-89            Injection,             USP        ("St        ontium                        or     the     "Drug")


                          28.                At       all    relevant                              Strontium               89 was           and      is a generic                                                non-
                                                                                   times,                                                                                          FDA-approved,

                                                                                                                                         6d2
          opioid         radioactive                   drug             approved             by     the      FDA        on the                 of January               2003,         and        awarded        to its



                                                                                                                            6




                                                                                                                     6 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                          INDEX NO. 656480/2018
NYSCEF DOC. NO. 2Case                    1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 7 of 46
                                                                                        RECEIVED  NYSCEF: 12/28/2018




          applicant,             BNI.          The         original          branded            drug         (Metastron™)                        was       approved              by       the     FDA          in June


           1993.        The      Drug          was         found       to effectively                     relieve            bone        pain       in patients             with       painful           skeletal


          metastases              which             occur       when          cancer         cells          break            away         from       the     primary             tumor           they        are part            of


          and       travel       through             the     bloodstream                  settling           in     another              other       parts        of     a patient's             body         where          they


          begin         growing.


                         29.              The        Drug          at issue         here        has        been          found           to dramatically                   improve              a suffering                cancer


          patient's            quality         of    life     by      alleviating            severe               pain        and        suffering           resulting             from         bone         metastases,


          thereby            reducing           or    eliminating                  altogether               the     need          for      opioid          analgesics.


                  B.     BioNucleonics                        Inc.      (BNI)


                         30.              BNI         was       and      is a small             privately                held       father           and     daughter-run


          radiopharmaceutical                              company            located           in        South          Florida.           BNI        is primarily                operated             by     the


          daughter             Roseanne               Satz      ("Roseanne")                    but        with          substantial               involvement                  and       participation                          her
                                                                                                                                                                                                                       by


          father,       Stanley           who         it has         been      represented                   has     the         final      decision-making                        capacity.             Through



          2012,        when        BNI         became              insolvent,             one        of     the     products               the      compañy               had      previously                developed


          and     marketed               was        Strontium               89.     By the           end      of that            year,       BNI        was        forced          to cease            manufacture


          and     distribution             of        Strontium               89,    its    only           commercial                    product,           due         to its    financial             insolvency.


                         31.             Notwithstanding                           the    foregoing,                it was          believed               that    with         sufficient             capital,            and        in


          the   right        hands,        this       Drug           could         be reintroduced                        into      the      commercial                  market           and      generate


          significant            revenues              for     its    manufacturer,                       distributor.


                 C.      Q     Biomed               Inc.      ("QBIO")


                         32.             Plaintiff            QBIO           is a publicly-traded,                               New        York-based                   company                focusing          primarily


          on    spotting          and     investing                  in underfunded                       biotech            companies,                such        as BNI,            and        in doing            so,




                                                                                                                         7




                                                                                                              7 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                INDEX NO. 656480/2018
NYSCEF DOC. NO. 2Case                    1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 8 of 46
                                                                                        RECEIVED  NYSCEF: 12/28/2018




          providing              the     means           by      which            these        underfunded                       companies                might          return            to profit            and      serve


           desperate             patients.


                          33.             To       incentivize                Plaintiff,                  by     formal          agreement,               Plaintiff             was        granted              an exclusive,


          world-wide                license             to manufacture,                       distribute,                 promote             and/or        sell       one      or more              of     their        target


          company's                products,              with           an option             to acquire                 the     asset(s)          outright,            in     exchange                  for    it providing


          the     working              capital          and      additional                managerial                     expertise            needed         to bring            that           product          to market.


          Once         Plaintiff          generated                 revenues              from            the      sale      of product(s),                 Plaintiff           would              share         a percentage


          of    all    profits         generated               from         said      sales           with         the     product            owner         (licensor)                in    the     form          of     a royalty,


          often        guaranteeing                 the       licensor             a minimum                      annual          royalty           agreed         upon          by        the     parties.




                  D.      Early          Relationship                      between               BNI             and       Q     Biomed


                          34.             In or about                    September                  2015,          Plaintiff           became             interested             in BNI             and         in particular,


          Strontium              89.      During              the        course       of      its     due         diligence,            Plaintiff           learned             more         about          the        Drug's


          effectiveness                 and       saw      the       potential             demand                  for     it and       thus,       the     potential             profitability                   in re-



          commercializing                        this     product.                Plaintiff               also      learned            that     while        BNI         owned              the     exclusive              rights     to


          its   Strontium               89 Drug,              it lacked             the       financial                resources              to return         this      product                to the         market.


          Plaintiff         was        well-capitalized                      and       saw           this        as a potential                win-win             for     both        itself        and         for    BNI.


                         35.              In     discussions                 with         BNI's                principals,             Roseanne             and        Stanley              Satz,      Plaintiff


          proposed              an agreement                   whereby               it would                  provide           the    capital         needed            to return               Strontium               89 to the


          commercial                marketplace                     in    exchange                  for        granting          Plaintiff          an exclusive                  license            to manufacture


          and     sell    the      Drug          commercially                      with        an option                  to acquire             this      asset         from      BNI            outright.            Reseanne


          and     Stanley           represented                  that       they      had           all     technical            knowledge,                 expertise,                experience                 and


          commercial                relationships                   necessary                 to bring              the      Drug       back        to the         market.            The          only         missing


          ingredient,              according              to them,            was          funding.




                                                                                                                             8




                                                                                                                   8 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                       INDEX NO. 656480/2018
NYSCEF DOC. NO. 2Case                       1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 9 of 46
                                                                                           RECEIVED  NYSCEF: 12/28/2018




                           36.                   In    further             consideration                    for     all     these        rights,           Plaintiff            would            share          with         BNI        a


          percentage                  of    all       revenues                 derived           from        the      Drug's             sales        -     on    an on-going                     basis,         guaranteeing


           BNI       a minimum                        amount               of money               each        year         whether             Plaintiff            was         able       to     achieve              that      level         of


           success          or not              -known                  as a minimum                    annual             royalty.            Pursuant                 to this          type      of     arrangement,                       both


          companies                   stood           to    earn          significant               sums          of money               on     a product                that       lay     dormant                since         2012.


                           37.                  In     crafting               an agreement                   between               Plaintiff              and     BNI,          these           parties          did        an analysis


          of how           much            time            and         money           it would           take        in     order         to effectuate                   the     re-commercialization                                      of


          Strontium                  89.        During             these           discussions,                Roseanne                 and      Stanley                Satz      both          painted           an extremely


          positive          picture               declaring                 that      this       product            could          be market                ready          within           90-days              at a cost              of    less


          than       $800,000                   of which                 $755,000              would           be needed                 for     raw         materials,              production                   runs,         marketing


          materials,             FDA-required                              fees,      and        general           and       administrative                       costs.



                                     (i)        License                 and        Patent           Purchase                Agrêêmêñt


                                                                                             Satzs'
                           38.                  Relying                upon         the                   representations                       and         warranties,                  between             January               and        May


          30,     2016,          Plaintiff                 and     BNI             formalized            its       relationship,                 first       through             a Letter            of     Intent            ("LOI"),


          followed              by     a more               formal             Patent          Technology                    License            and         Purchase              Agreement                      ("Patent


                                Agreement"
          Purchase                                                or the            "Agreement")                     executed              by        them         in or about               May           30,      2016.            A        copy

                                                                                                                                                                        "A."
          of this       Patent             Purchase                    Agreement                 is annexed                 herein         as Exhibit


                          39.                   Pursuant                 to Paragraph                 2.1         of the      Agreement,                     in    exchange                for      an initial               cash       and


          stock       payment                   to BNI,                Plaintiff           was      granted               an exclusive,                   world-wide                 license             to manufacture                           and


          sell     Strontium                89,        among               other          things,        with        an option                 to acquire               these        rights         in perpetuity.


                         40.                    Section            2.1        of the         Agreement                    provides             the        following:


                  "License                 of     BNI            IP.      Subject            to the      terms             and        conditions                of this         Agreement                   and        in
                  exchange                 for        Q Bio's              payment               of the        Initial        Cash         Payment                 and         Initial          Stock       Payment

                  (each,         as defined                  herein),                BNI      hereby              grants         to    Q   Bio        and         its    present            and         future

                  Affiliates,               effective                  as of the            Closing,              a worldwide,                   exclusive,                perpetual               (subject             to



                                                                                                                               9




                                                                                                                      9 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                      INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                      1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 10 of 46
                                                                                      RECEIVED  NYSCEF: 12/28/2018




                  Section            2.4     of this            Agreement)                      and       transferable                  (subject             to Section                  12 of this

                  Agreement)                     license           (with         the        right        to sublicense                      through             one     or multiple                tiers        solely
                  as set forth               in     this        Agreement)                     under           the     BNI          Assets           to research,                  develop,            make,               have

                  made,         use,        have           used,    import,                   sell,      have         sold       and         otherwise                commercialize                      and
                                                           Assets."
                  exploit         any        BNI


                         41.                In      addition            to licensing                     the     exclusive                  rights         to commercially                        exploit             Strontium              89


          in the        commercial                   marketplace,                       the      parties             also      agreed           that        Plaintiff          would             have       the        exclusive


          right     to acquire                all     of BNI's                 right,          title     and         interest          in     Strontium                 89.        Section         2.3      of the


          Agreement                  provides,               in material                 part,          the     following:


                  "Option              to    Purchase                   BNI            Assets.            At    the         Closing,            BNI          grants           Q    Bio         an option              to
                  purchase             the        BNI        Assets             (the        "Option")                  for      the     Total          Cash           Investment                 (as     defined             in
                  Section            3.2(b)).             Upon          full      payment                 of the            Total       Cash          Investment,                   Q Bio          may          exercise
                  the    Option             by      providing                  written            notice         of     its     decision               to exercise                 the        Option        to BNI.

                  Promptly,                but      no      more         than           10 Trading                   Days           after      it has        provided                such        notice          to BNI,
                  BNI        shall         deliver           to     Q   Bio        all      documents                   reasonably                   required            by        Q     Bio     to assign                 and
                  transfer           the     BNI           Assets          and,          for      any         Technology                    that      is not          BNI         IP and         is instead
                  licensed            to BNI,              BNI         shall,          assign           such licenses                   to     Q      Bio       where          the        foregoing              is
                                                                                                       license...."
                  permitted             under             the     terms          of      such

                                                          "Closing"
                         42.                The                                  on this               transaction               was         contemplated                     to take            place      on         or before


         April       2016        (see        Agreement,                        Section            3.1).         That          date      would              eventually               come          and       go before                 the


         parties         executed                 their      initial           draft        Agreement                   in      late    May            2016.


                         43.                In      exchange               for        the       license         rights           granted             to Plaintiff,                 Plaintiff           agreed              to pay


         Defendant              cash          and          stock,        each           distributed                  to BNI            upon          the     happening                   of    certain          events.


         Pursuant            to Section                   3.2(a)        of the           Agreement,                     Plaintiff             agreed            to transfer               to BNI           up     to       110,000


          shares        of    Plaintiff's                 common                 stock           as follows:                 50,000            shares           upon          Closing;            20,000              shares          upon


         BNI's          successful                 amendment                     to      what           is known                as an Amended                         New           Drug         Application                     or


         "ANDA"
                               and         the      related            Market            Authorization                        (FDA            granted            authority                to market             the        drug       in    the



         USA);          and      an additional                      40,000               shares           of    upon          Plaintiff's               first     sale        of     Strontium              89.        (See



         Agreement,                  Section              3.2(a)(i)-(iii).




                                                                                                                              10




                                                                                                                     10 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                        1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 11 of 46
                                                                                        RECEIVED  NYSCEF: 12/28/2018




                         44.                At      the     time         this      Agreement                 was       entered            into,            Plaintiff        's common                     stock         was



          trading            at about            $3.20        per        share        and     thus      the      110,000               shares              to be distributed                   to Defendant                     were


          worth        approximately                       $350,000                 on    a market             capitalization                      of      approximately                    $28      million.


                         45.                Plaintiff             also        agreed        to allocate              and        fund          up      to     $850,000              to be used                  to re-


          commercialize                      the      Drug.            Plaintiff          agreed        to advance                the         first         $100,000              within        the        first      30   days


          ($50,000             upon          execution                 of the       Agreement,                 an additional                       $50,000              within        30      days        thereafter)                with


          the     remaining                $750,000               to be distributed                     in     accordance                 with             a schedule              outlining              a timeline                to be



          mutually             agreed            upon        by        the    parties         (see,      Schedule               3.2(b))             but       in no       event        longer             than       12-months



          (see,     Agreement                    Section            3.2(b)).


                         46.                     Pursuant              to Section             3.3     of the         Agreement,                    Plaintiff             also      agreed           to pay           BNI        a



          royalty        on     gross            profits          of    20%         in perpetuity.                   (See,       Agreement,                       Section          3.3(a)).


                         47.                In     order       to avoid             reversion             of    Plaintiff's               rights             relative        to     Strontium                  89 under             the



          Agreement,                 the     parties          agreed,              and      incorporated                 into         their        Agreement,                    Schedule             2.4(ii)           which


          provided            for        a first      sale        of the         Drug       to occur            no     later      than             12 months               after      BNI           had        corapleted            all



         regulatory             and        manufacturing                      tasks       necessary            to commercialize                             the    Drug.          Plaintiff          also          guaranteed              it


         would         hit     rairdmum               sales        targets          for     each      of years           1 through                 3, as follows:


                                                             Year            1: $750,000
                                                             Year            2: $1,000,000
                                                             Year            3: $1,500,000




                        48.                  The      Agreement                     further          provided            for     Stanley                and       Roseanne              Satz        to have             seats        on


         Plaintiff's            scientific              advisory                board,        with      the     possibility                   of    additional              options            to acquire


         additional             shares             of the      Plaintiff's                common               stock        based         on performance.


                        49.                The        Agreement                    also     contained              the      usual         restrictive                  coveñants,             including                 BNI's


         prohibition                of     selling,          assigning              and/or           transferring               its     intellectual                   property            rights         in     Strontium




                                                                                                                       11




                                                                                                             11 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                    INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                         1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 12 of 46
                                                                                         RECEIVED  NYSCEF: 12/28/2018




          89 to any               third       parties            without              Plaintiff's              prior      written             consent.              See Agreement,                         Section                2.2.        BNI


          also       agreed             not     to directly               or indirectly                   compete               with      us       as it related                to    Strontium                 89,        unless,            of



          course,           our      rights          reverted              back         to Defendant.                     Id.     at Section                 5.


                            so.               In     establishing                  this      mutually                 agreed           upon        timeline               (Schedule                 3.2(b)),             Plaintiff


          relied         upon           those        representations                       made           by     the      Satz         family,           as memorialized                           in the



          parties'Agreement,                              which           included               the      following              representations                          and     warranties:



                   "Ownership                       of     BNI          Assets.           BNI          (A)      is the      owner             of     all    of      the     BNI         Assets            and       it has
                   good           and     valid          title     to the         BNI           IP;     (B)     owns        the        BNI         Assets            free       and        clear         of any

                   liens,         security           interests,               licenses,               charges,          encumbrances,                        equities,               claims             or similar

                   restrictions;                and        (C)         is not      a party             to and          is not      bound            by      any       agreement                    or

                   understanding                      (whether                 written,           oral,        express           or implied)                 relating             to any            of the          BNI

                   Assets,          and         there    is no            agremcñt,                    understanding,                     order            or decree              to which               any        of     the
                                                    subject."
                   BNI       Assets             is


         See,       Agreement,                     Section             4.1(i).


                   "To       the     Knowledge                     of BNI,              there          are     no      investigations,                     suits,         claims,           actions            or
                 proceedings                       against         or affecting                   BNI          or any       Affiliate               relating           to       BNI        Assets,

                 including                those           relating            to or arising                   under       applicable                 Legal           Requirements                        relating            to
                 government                     health            care        programs,               private           health           care       plans,           or the          privacy             and
                                                                                                 information."
                 confidentiality                         of patient              health


         See, Agreement,                           Section             4.1(iii)(e).


                            51.               Just       ahead           of     executing               the     original           draft           Agreement,                   Plaintiff               came        to discover


         that      Rosesme                    and        Stanley           Satz        had       been          less     than       forthcoming                      about         the       scope          and       nature              of


         their       outstanding                    debts         and         thus,       the     truthfulness                  of the         above-referenced                            representations                         and


         warranties.                    Upon         further            scrutiny,               Roseanne                Satz      confessed                 that      BNI            had     two         judgments                   against


         it -      one      in     favor        of       its     former          landlord               representing                   back        rent;       the        other       in favor             of the           IRS



         representing                   unpaid             payroll            taxes        totaling            more        than          $600,000.                  Plaintiff              insisted         that          these


         judgments                 be      extinguished                       as a condition                   to Plaintiff              moving              forward              with        its


         licensing/acquisition                                 deal.




                                                                                                                           12




                                                                                                                    12 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                          INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                      1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 13 of 46
                                                                                      RECEIVED  NYSCEF: 12/28/2018




                           52.           Plaintiff           was        informed          by    Roseâüñe                Satz     that     if they        had     the      capital,         which         they


          did      not,     they       could      satisfy         both         of these        judgments               for     $163,500           or less.       Confident                in    the    future


          success           of   Strontium             89,     Plaintiff           agreed       to fund          BNI's          settlement          efforts        up      to $163,500                 in order


          to free         up     BNI     to focus            on    the     re-commercialization                          of    its    Drug,       and    to     clear      any       existing


          encumbrances                   to its      assets.            This     $163,500          was      in    addition              to the     $850,000             Plaintiff              had    agreed


          to pay,          as set forth           above.


                                                                                                                                                          proceeds'
                           53.           The      parties          settled       upon       the    following                 revised       'use     of                         schedule               (see



         Agreement,                Schedule            3.2(b))           which       served        to establish                a timeline          for    the     allocation              of     Plaintiff's


          money:



             Day      1                  Up Front             Payment                                                                $50,000                     Payment             to BNI,           G&A,
                                                                                                                                                                 Travel

             Day      30                 Raw         Material            Isotope                                                     $50,000                     Payment             to Polatom



             Day      45                 API      (Active           Pharmaceutical                                                   $56,000                     Payment             to FDA

                                         Ingredients)               Fee



             Day      60                 Raw         Material            Isotope                                                     $75,000                     Payment             to Polatom


                                                                                                                                                                                           Isotex1
             Day      60                 Process         Validation                Stability        Study                            $25,000                     Payment             to



             Day      90                 ANDA           Fee                                                                          $76,000                    Payment              to FDA



             Day      120                G&A                                                                                         $25,000                     Payment             to BNI



             Day      120                Production                of    FDP                                                         $50,000                    Payment              to Polatom                &
                                                                                                                                                                 Isotex       Validation

             Day      150                Production                of FDP                                                            $50,000                    Payment              to Polatom                &
                                                                                                                                                                Isotex        Validation

             Day      160                Production                of FDP                                                            $50,000                    Payment              to Polatom                &
                                                                                                                                                                Isotex

             Day      170                G&A                                                                                         $20,000                    Payment              to BNI



             Day      180                Domestic             FDP          Fee                                                       $273,000                   Payment              to BNI




         1
             IsoTex       was BNI's        primary           marmfacturer           of its Strontium             89.


                                                                                                           13




                                                                                                   13 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                           INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                        1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 14 of 46
                                                                                        RECEIVED  NYSCEF: 12/28/2018




            Day       200                   Campaign                Strontium                  ("Launch                Date")                      $50,000                      Payment                to Third
                                                                                                                                                                                Parties
                                            TOTAL                                                                                                 $850,000




                           54.              In crafting             this     schedule,                 Plaintiff              was      forced          to rely         almost         exclusively                  on the


          Satz's       professed                 knowledge                 and      experience                   in how           best       to bring             Strontium            89 back              to


          commercialization.                           Roseanne              and         Jack         Satz        repeatedly                represented               to Plaintiff              that     they            knew


          better       than         Plaintiff           which          suppliers               to use,           how      much             their      products          and      services              would             cost,


          and      a timeline              for     when          the      money            would            be needed.                Although                $755,000             of the         $850,000                 was        to



          pay      third         party      suppliers             and      vendors              in the           production                 of the         Drug,       Roseanne                 insisted           that        such


          funds       be      sent        through           BNI        as it had           previous                and         existing            commercial                relatioñships                  with         those


         parties           and      wanted             to maintain               those         relationships.


                           55.             In Plaintiff's                 naivete,             Plaintiff           assumed                 that      the    funds       it provided                to BNI              would          be


         used        solely         by     BNI         and       solely      for         the    purposes                 and      in the           amounts            agreed       to between                    the      parties


                                                                                                                                            parties'
         during         their        numerous                discussions                  and        thereafter               in the                          Use      of Proceeds                 Schedule.                Upon


         information                 and        belief,       the      Satzs        consistently                   used          funds         earmarked               soley       for     BNI         in    one          or more


         of their          other         business            ventures,             all    under             common               control            of the        Satzs.


                           56.             Wanting               to take         some           of    the        pressure            off     of     BNI,       Plaintiff         agreed            to a longer


         timeline            to reach            commercialization                             increasing                the     re-development                       time      from       90 to 200                   days.


         Plaintiff           also        agreed           to a more          conservative                        budget,            increasing              the     estimated            development                       costs


         from        $750,000              to $850,000.


                           57.             Plaintiff          made          it clear           to BNI             that     it was           unwilling              to officially            close           on     its    deal


         with        BNI         before          BNI       had      extinguished                     its     existing           judgments.                    Since        no   one      knew           specifically


         when         that       would           occur,       the      parties            could            not    set a specific                    closing         date.       For      this     reason,              their




                                                                                                                         14




                                                                                                                 14 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                          1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 15 of 46
                                                                                          RECEIVED  NYSCEF: 12/28/2018




                                                                                                                                                                     1,"
          Use        of     Proceeds                Schedule                   referred         to the        closing             date       as "Day                         and      the    remaining              dates          as


                          30,"                      45,"
          "Day                      "Day                          etc.      By       doing        it in this         rñaññcr,                the    parties                any     delay       in the      start       date        would


          not     necessitate                    a further               modification                 of their           Use        of Proceeds                  Schedule.


                            58.                Again,              not     knowing                how       long         it might            take      for       BNI             to ñêgetiate           the    satisfaction                  of


         its judgments,                        and      wanting                 BNI       to begin           the     re-commercialization                                    process           sooner         rather         than


                                                                                                                                              front"
         later,        Plaintiff               agreed             to accelerate                 a portion            of     its     "up                      payment                 in order        to provide               BNI


         with        some           good            faith         working             capital.             On June              7, 2016,            Plaintiff               forwarded             $10,000           to BNI              to


         be used             for        BNI's          travel            and      general            administration                     expenses.


                            59.                With          Plaintiff's               assistance             and         its     capital,          BNI         was          able     to compromise                    its


         $580,000                  debt        with         its     previous              landlord           for     $62,500              payable               in     six        installments           beginning                 at the


         end      of       that         month.              Having              resolved           its     largest         debt,         Roseanne                and         Jack       Satz      represented                to


         Plaintiff               that      a deal           with         the     IRS       to resolve              the     IRS        debts         was         close             at hand      and      would          be


         accomplished                       by       the      end         of June            2016.


                            60.                At     the         time         Roseanne              and     Jack         Satz       made           these            representations,                they          both       knew           it


         was       not       true,         yet      they          deliberately                misled          Plaintiff             in order           to keep               its    money         flowing           into      BNI's


         coffers.            Upon              information                     and     belief,           at the      time         the     Satzs         made               this     representation              to Plaintiff


         neither            Satz         had        submitted                  any     offers         of    compromise                    to the          IRS,             and     none      were       submitted                 until


         August             11,         2016        at the          earliest.             This,       in    turn,        delayed             any       substantive                   response           from        the      IRS


         until       December                    7, 2016.


                                    (ii)            First          Amended                   License           and         Patent            Purchase                  Agreement


                           61.                 By September                          2016,        BNI       had      yet        to extinguish                   its        IRS       debt,     yet   the       company


         required                additional             capital             in    order         to advance                its     efforts          to bring                Strontium             89 to market-ready




                                                                                                                            15




                                                                                                                    15 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                              INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                          1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 16 of 46
                                                                                          RECEIVED  NYSCEF: 12/28/2018




          status.          To        address             this     situation,                 Plaintiff           and        BNI            agreed            to amend                  much            of    its       Patent          Purchase


          Agreement                   in    order         to adjust            for       additional                 pre-closing                         distributions                      to BNI.


                                                                                                                                                                                                             Amendment"
                          62.                 On September                        2, 2016,                Plaintiff              and       BNI            entered              into         a "First                                           to its


                                                                                                                    parties'                                       Date"
          Patent          Purchase                Agreement                 to advance                     the                             "Closing                                   to the         date         of    execution              of


          this   Amendment,                          rather        than       the        date         BNI          satisfied               its     debt          with          the     IRS.          The          Amendment                    also


                                                            parties'                                 Proceeds'
          served          to modify                the                         'Use            of                                Schedule                  to reflect                 distributions                    by     Plaintiff          to


          BNI        ahead           of     its   satisfaction               of        its     IRS        debt.             A    copy            of the          First         Amended                  Patent              Purchase


                                                                                                              "B."2
         Agreement                    is annexed                herein            as Exhibit


                                                                                                                                                                                                                   Front"
                          63.                Effectively,                 Plaintiff                 accelerated                  distribution                     of     its    $50,000                "Up                         payment


         to BNI           by        re-defining                 the     Closing               Date          as the          date        the        parties             executed                the     First           Amended


         Agreemcñt.                       The      Amendment                       effectively                   altered             the        Use        of Proceeds                      Schedule.                  By this         time,


         Plaintiff            had         already          distributed                  $10,000               of      its       $50,000                Upfront             commitment.                            It agreed            to


         advance              an additional                     $10,000            upon             execution                   of the           Amendment                       September                       2, 20162,             leaving


         the     $30,000              balance              to be paid              within              30     days          following                    BNI's             satisfaction                 of       its    debts,         or,    at the



         very        least,         having           reached            an agrccment                         in principle                       with       its     creditor(s).


                                                                                                                                                                                                                            parties'
                          64.                The         Amendment                      also         effectively                 modified                   Section              3.2(b)(ii)             of the                               initial


                                                                                                                                                                         30'
         Agreement                   such         that      Plaintiff             would              distribute                 to BNI            its      'Day                      payment                of     $50,000             no    later


         than        60    days            from      the        date     in which                   BNI       funded              the       preparation                        of the         Amended                   New        Drug

                                                                                                                            Filing,"
         Application,                     referred          to herein              as the            "ANDA                                         and/or              undertaking                   studies            or other             actions



         necessary                  to complete                 this     filing         (see,         Amendment,                           Section               3(ii)).


                          65.                Section            4 of the               Amendment                      was         intended                 to allow                  for     the     parties            to officially


         close       on       its    Agreement                   ahead            of    BNI's             satisfaction                     of     its     debt         obligations                   so that           BNI        could




         2                                                                                      2015,"
           The actual               Ameñdment              is "September                 2,                   however,               this is a ministerial                       error.        The Amendment                       should        have
              "2016."
         read


                                                                                                                                16




                                                                                                                    16 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                    INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                     1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 17 of 46
                                                                                     RECEIVED  NYSCEF: 12/28/2018




          continue        receiving                financial               contributions                 from        Plaintiff          while            BNI        worked            to resolve           its


                                     debts.3                                        Proceeds'
          outstãñdiñg                                The         'Use        of                            Schedule              was       amended                  to reflect         the      foregoing


          revisions.


                        66.               In     accordance                 with         its     Amended             Agreement,                 on        September              7, 2016,           Plaintiff


          distributed              to BNI         an additional                    $10,000            to be used              by     BNI       in its work                on     Strontium               89.


                        67.               On September                      20,        2016,         as a candinon                 to further              negotiations,                 the     IRS       demanded


          BNI      make            a good         faith        deposit         of        $7,000.         Plaintiff          funded         this          distribution.                Beginning             that



          month,        and         continuing             thereafter                  for     the    following             five     months,               Plaintiff           also     paid      down           its


          negotiated               debt    to BNI's              former             landlord,            eventually              funding          the        full      $62,500           negotiated


          settlement.


                E.                 BNI      Fails         to    Honor              Its       Contractual                  Obligations                -

                                   The      Satzs         Fraudulently                         Induces          Plaintiff's             Allocation                   of
                                   Additional                  Cash        and           Stock


                        68.               Also       in    September                     2016,        concerned              about       the      slow         progress           being          made          by      BNI


         in resolving               its    debt      issue           and     moving               ahead       on its        Strontium             89 re-developmcat                             efforts,


         members              of    Plaintiff's            management                          and    support         team,         including               individuals                from      the       UK       and



         Cayman,          flew            to Miami              to meet            with         Roseanne             and      Stanley           Satz.          By the conclusion                       of this



         meeting,         the        parties         had        agreed            on      a new        February             2017        Launch              Date.         Another              meeting           between


         mañagcmcñt                   teams         was         held       in Florida                on November                   4, 2016           during            which          time      Roseanne               and



         Stanley        Satz         confirmed                 all     of their           prior      representations,                   iñcluding               a reaffirmation                   of a mid-



         February         Launch               Date.




         3
             The Amendment                      that in the event BNI's
                                           further
                                     provided                              aggregate sum needed to settle its pre-existing
         obligations      differed
                             materially    from the $163,500 previously      allocated for this purpose, Plaintiff had the option of
         tenwnsting the Agreement      and walking   away, or work with BNI in good faith to adjust the consideration       Plaintiff
         would pay to BNI for the license and acquisition      of Strontium    89.


                                                                                                                     17




                                                                                                           17 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                               INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                        1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 18 of 46
                                                                                        RECEIVED  NYSCEF: 12/28/2018




                            69.               On January                 7, 2017,             at the            behest         of Roseanne                   Satz,       Plaintiff           wired         BNI           an


          additional               $1 15,000                which        Roseanne                    and        Stanley            Satz         claimed        was        needed            by     and         earmarked                for



          Polatom,               the     company                 that    manufactured                           a specific              isotope          BNI       needed           in the        manufacture                      of


          Strontium                89.        While           BNI       did      require              funds           to acquire            this         isotope         from        Polatom,             the        Satzs



          deliberately                 lied        to Plaintiff               about        how          much           money              was      actually          required,              inflating           the       actual


          cost       by     over         300%.


                           70.                 Reseanne                 and     Stanley               Satz        deliberately                  failed       to inform             Plaintiff            that     BNI           carried


          a large          outstanding                    balance         with         Polatom,                  and       that      a large           percentage             of     the     money             BNI        claimed


          it needed              in order            to acquire               this     isotope,             was         actually            going          to pay        down         BNI's            previous               debt


          with       Polatom              -    a debt                                                 to do        with        Plaintiff.              The     Satzs                                     lied        to Plaintiff
                                                               having           nothing                                                                                       deliberately


          in order          to induce                Plaintiff           into        forwarding                   to them               a far    larger        sum       of     money            than      was          needed            in


          order       to advance                    the     re-commercialization                                 of    Strontium                 89.


                           71.                By February                 2017,            little       progress               had        been      made           toward          achieving              a Launch                 Date


          and       thus     another               promised              milestone                  came          and       went.           Seeking            answers             as to why             this        project


          was       so delayed,                    Roseanne's                 answers               were         vague            and     nonsensical                to Plaintiff.                To     add         insult        to



          injury,          the     Satzs           attempted             to     charge              Plaintiff           for       the     time      they       had       expended                doing         nothing             more


                                                                                                                parties'           Agreement.4
          than       what         was         required              of them           under           the                                                          By this         point         in time,            Plaintiff


          had       paid     close            to $200,000                and         yet    BNI          had          failed        to meet            one     milestone              or resolve               its     IRS        debt.


                           72.                At     that      time,      the        Satzs           assured            Plaintiff           that       Polatom            would            deliver        product                for


         validation               runs        of     Strontium                 89 in       early         March             2017,          and      that      Plaintiff          could          begin



         manufacturing                        and         selling       this     Drug          during             these           runs.




                                                              Satz'
         4BNI  sent Plaintiff     an invoice for $600 for the        review of Plaintiff's  press release, and another for $6,000                                                                                                  to
                    Satzs'                                                          - all obligations                     parties'
         cover the            time in auditing  their own ==±cturing       facility                    covered under the
         Agreement.


                                                                                                                            18




                                                                                                                  18 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                           INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                        1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 19 of 46
                                                                                        RECEIVED  NYSCEF: 12/28/2018




                          73.               Based          upon          these            representations,                   Plaintiff          prepared              a press            release         outlining                    the



          timeline(s)              the       Satzs        had       provided.                 However,               before         Plaintiff          could          issue        its    release,             the        Satzs


          watered          it down,               allowing              Plaintiff             to state         only      that     production                  could       begin            in the         second                quarter


                                                                                                        Satzs'
          of 2017.              Plaintiff           did     not         know          that     the                     representations                   in    or about             March               2017         of        a


          second          quarter            Launch              Date         were          compictcly               fabricated;            their       lies       intended              to keep           Plaintiff's



         money            flowing            to their            company.


                          74.               Toward               that        end,     on or          about         March         3, 2017,           under          the    threat           of    ceasing              all


         development                     efforts,          Roseanne                  Satz      demanded                yet      more        compensation                      from         Plaintiff,            this           time


                                                                                                                                                  parties'
          for   herself           and       her     father          Stanley,                igñ0riñg           the     terms        of the                          Agreement,                    arguing              that           they


         were       devoting                more          time      to this           project          than        anticipated             and      thus,       they       should               receive          additional


         compensation.


                                                                                                                                                                                                               Satzs'
                          75.               Fearing          it had            no         choice       but     to give          in to what             Plaintiff          viewed                as the



         extortion,              and        concerned               about            forfeiting          all       of the       money           and      stock         Plaintiff            had         invested                in     this


         project          up     to that          time       as well            as the         maintenance                    of Plaintiff's             market            capitalization,                      Plaintiff


                                                                                            Satzs'
         felt   compelled                   to comply               with            the                  demand,              and        agreed        to send           BNI         an additional                     $15,000


         per    month.


                          76.               By the          end         of    March            2017,         the      Satzs      informed              Plaintiff          that       the        first     runs         of          final


         product           would            occur          at IsoTex,                its     Texas-based                manufacturing                    facility,            in April            2017,          but           also


                                                                                                                                                                                                          run"
         advising           Plaintiff             that      IsoTex             would           first     have         to perform                what      is known               as a "cold                               to


         ensure       that         all    of its         equipment                   was      properly             calibrated             and     working              properly.                Following                      this


                                                                                                     "hot"
         cold      run,        Isotex        would           then            undergo           a                 run     on     April       20,        2017.




                                                                                                                       19




                                                                                                               19 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                       INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                        1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 20 of 46
                                                                                        RECEIVED  NYSCEF: 12/28/2018




                           77.                 The         foregoing               representations                   were       completely                untrue            and      known           to be untrue                    by


          the     Satzs          at the         time         they         made        them        to Plaintiff.               The      runs      which              they        stated       would       occur            in


          April       2017          never            occurred               at all.


                        78.                    On May               3, 2017,           the      Satzs        provided            Plaintiff            with      a revised                timetable        which


          included           a production                       run       to occur           on    May         11,      2017.          That      production                  run      also     did     not     occur.


                        79.                   On May                15,     2017,       the       parties         met        in Florida          to discuss                 the     ever-changing


          deadlines              and      to address                  the     numerous                delays         and       expense           overruns.                 At     this     meeting,            Roseanne


          Satz       became              excessively                  combative,                  throwing             her    personal           belongings                     around        the     room         before



          storming            out        in     a fit      of      anger.


                        80.                   That         same           month,        according                to Roseanne                  Satz,      BNI          was        finally      able      to negotiate                      a


          resolution             with          the      IRS         for     $21,000.              After        giving         BNI       credit          for    the     initial           $7,000       Plaintiff            had



         previously               advanced,                     Roseanne              represented                that    an additional                   $14,000             would           cover      this       debt         and


                                  IRS'
          satisfy      the                     judgment.                    Stanley          Satz       was       familiar           with       Roseanne's                   representation                  and     did



         nothing           to correct                it.


                        81.                   Based          upon           Roseanne's                representation                   and      Stanley             Satz's         failure        to correct             it,


         Plaintiff          promptly                  sent       BNI         the      $14,000             Roseanne              Satz     stated          was        needed           to resolve          the       IRS



         debt,       briñgiñg                 the    total         amount           Plaintiff           advanced              for    this      purpose              to $21,000.


                        82.                   Plaintiff            later      discovered                that     Roseanne               had      lied         about        the     amount            needed         to


         extinguish               this        debt;         that      BNI        had     only         paid       the     IRS        a total      of      $17,500             of the        $21,000           Plaintiff


         had      provided               and         which           Roseanne                stated        was       needed.            To     date,          BNI      has        never       provided             an


         explanation                as to where                     the     additional              money            went       including               refusing            to share          with     Plaintiff               all


         of its      IRS         submissions.




                                                                                                                        20




                                                                                                               20 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                           INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                          1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 21 of 46
                                                                                          RECEIVED  NYSCEF: 12/28/2018




                           83.                  Notwithstanding                          the        foregoing,             believing            the       completion               of     the     development


          process             was         imminent,                Plaintiff             continued                to honor           its    revised            commitments                  to BNI,              wiring            an


          additional             $30,000                 to BNI            on         June      21,       2017.          This      sum         represented               the      balance          of the         initial


          $50,000             liceñsiñg                fee    the        parties            agreed          upon         a year         earlier.


                         84.                    On June             27,        2017,          the     Satzs        informed              Plaintiff          that       production               would            commence


                                                                                                           11"'
          on July          20,       2017,            well     beyond                 the      May                  date        previously               promised            by    them.           At      about          that



          time,      the       Satzs            also      assured               Plaintiff           that     Roseanne               would            be visiting             IsoTex's             plant       during             the


          second         week              of August                2017           to inspect              its    latest        estimated            production                runs       which          were           to have


          begun         by     then.             In the        interim,                several           items,         such      as National               Standards              Testing            ("NIST"),


          insurance              quotes            and       distribution                    contracts             had      to be completed.


                         85.                    The      Satzs          assured              Plaintiff           that      BNI      had        secured           all    of these          items         and       all     that


         remained              was          some            minor          updating.                 As     with         nearly         everything               else     the      Satzs        had       told      Plaintiff,


         this     too      proved               untrue.            In     fact,        BNI          had     made           no    material            progress           on      any      of the         aforementioned



         agreements,                      and     the       July        production                  date         came      and      went        without            commcñcement                         of production.


                         86.                 On        or about                July     20,      2017,           Roseanne               emailed           Plaintiff          to advise            that      BNI          would


         again       miss           its    promised                 deadliñe.                 Along          with        her      myriad           of    excuses,            Roseanne              provided


         Plaintiff            with         a number                of     invoices,              including               one      for      $5,800         for      storage         for     the     period


         November                2016             through               July       2017.            BNI          was     charging            Plaintiff           for     storing          items         which           it should


         have        forwarded                   to IsoTex                weeks,             if not        months           before         if it was            to meet         the      deadlines               the      Satzs


         had      initially           laid        out.


                        87.                  By       the     end         of     August             2017,         Roseanne               had       not    visited         IsoTex,           as promised,                    nor


         had      production                    begun,         also            as promised.                  Instead,            Roseanne                and     Stanley           Satz     promised                   Plaintiff




                                                                                                                           21




                                                                                                                   21 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                             INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                      1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 22 of 46
                                                                                      RECEIVED  NYSCEF: 12/28/2018




          a new         Launch           Date,         this         one     in    October               2017.             They         assured           Plaintiff           that      by     this        time,           Iso    Tex


          would         be     in a position                 to     satisfy           Plaintiff's              manufacturing                        needs       for     the      commercial                     market.


                         88.                 In    anticipation               of this            latest        Launch              Date,       on     October            5, 2017             Plaintiff             launched


                                                                                                                                                                     Satzs'
          its   own       website             www.PainFreeCancer.com                                            relying             heavily          on the                         editorial             contributions


          and      content            as alleged             regulatory                 experts            and       consultants.                   Additionally,                   Plaintiff             issued           a press


          release        to the         public         includiñg                 its more              than         6,000          shareholders               regarding                expected              launch              in


          October            2017.       Plaintiff            came           to learn            that        much           of what           the     Satzs          wrote       was         plagiarized,


          inaccurate            or substantially                      out        of    compliance                    with          current        regülations.                 Also         inaccurate                    was


                                                                                                                                Satzs'
          Plaintiff's           representation,                      based            entirely          upon          the                     assurances                that     the        Drug          would            become



          commercially                   available             in    October              2017.              By mid-October                         it had      once           again        become                clear         to


          Plaintiff          that      the        promised            Launch              Date          would          not         be met.


                         89.             On October                    18,       2017,           Roseanne                   Satz     travelled            to New             York        to meet             with          Denis



          Corin,        Plaintiff's                CEO,       to inform                 him       that        IsoTex            would         not        be producing                  Strontium                  89.


         Roseâüüe              claimed              that      IsoTex             was      attributing                 its      decision           to the       stresses             caused           by      Hurricane



         Harvey,           which          had        struck          the     Houston                  area      in August                 2017,       as well           as IsoTex's                    own      internal


         corporate             issues.


                         90.             Following                  this      meeting,                Plaintiff             confronted               both      Roseanne                 and        Stanley            Satz,


         reminding              them          that     the        hurricane              and          IsoTex's              internal          issues        were        but      two        excuses             in        a long


         line      of   excuses              and     missed           deadlines,                 none          of    which            would          have       impacted               BNI         had       the          company


         performed              its     contractual                 obligations                  in    any      material              respect          up    to that           time.


                        91.              Upon          information                     and       belief,            based          upon       the     foregoing,               Roseanne                 Satz         became


         concerned              that     they         could          no     longer            string          Plaintiff             along;        that      Plaintiff           might           pull      out        of    the




                                                                                                                          22




                                                                                                               22 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                       1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 23 of 46
                                                                                       RECEIVED  NYSCEF: 12/28/2018




          Agreement                   based        upon        all     of BNI's                 numerous               lies      and        contractual                breaches,                and       in doing              so,     cut


          off   all      further            funding          to BNI.


                          92.                Upon          further          information                    and     belief,          based          upon          the     foregoing,                Roseanne                    assured


          Plaintiff            that     in fact,          IsoTex,           now          under            new      control,           was         indeed            willing             to proceed              as Plaintiff's



          manufacturer,                     and     that      IsoTex             was        committed                  to meeting                 the       previously                  established                 latmch           plan.


          Roseanne               also       informed            Plaintiff                that      IsoTherapeutics,                         another             Texas          drug         manufacturer,                      was


          prepared             to     serve       as a secondary                       manufacturing                        source          should           that      need             arise     and        that        she    would


          ensure         its    readiness              to step         in       as needed.


                         93.                While          Plaintiff             remained                 skeptical,            Roseanne                  Satz's        gambit              worked,             and        on


         November                   7, 2017,           arrangements                      were        made           for     Plaintiff             to inspect                both         manufacturing                     facilities


          accompanied                   by       Roseanne               Satz.


                         94.                During          this       visit,          Plaintiff           discovered                what         both          Roseanne                 and      Stanley            Satz


                          knew           but      had      failed        to disclose                  -    that     the        IsoTex                            was          in no         condition               to
          already                                                                                                                                facility


         manufacture                    Strontium              89 and             that      it was          unlikely            to even            pass         a current               FDA        inspection.


         Between               the     condition             of this            facility           and      the     obvious             dysfunction                    which             was      occurring               within


         IsoTex's              management,                   the       situation                appeared            unresolvable.


                         95.                In    desperation,                  the      parties           were        forced          to turn            to IsoTherapeutics                            to     serve       as its


         new      manufacturer,                       a decision                that       would           cause          further          delays           since       this       change           required               a filing


                                                                                                                                           30."
         with      the     FDA           in the         form         of what               is known               as a "CBE                             To      soften            the      blow         to Plaintiff,                and


         to induce              Plaintiff          into      continuing                    to pay          BNI       an extra-contractual                              consulting                 fee     of    $15,000               per



         month,          Roseanne                 and       Stanley             Satz        assured             Plaintiff           that        a first      run       of     Strontium                 89 would                be


         accomplished                    on       December               22,       2017            with      the     balance               of    the      run    by         the    first        week         of January




                                                                                                                          23




                                                                                                                23 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                              INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                        1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 24 of 46
                                                                                        RECEIVED  NYSCEF: 12/28/2018




          2018.           However,             this             goal     could          not      be accomplished                        until       at least         30      days         had       expired            following

                                                                30.5
          the    filing          of the       CBE

                                                         Satzs'
                          96.              The                           representations                     that      they       could         and        would          get     the      CBE           30      filing


          completed               within           a few           days,         was       yet      another           of their          many             fabrications                designed              to    string


          Plaintiff         along.            In        fact,      the        form       Roseanne              Satz         promised               would          be ready               for    filing          within          days


          took        another          four        months                and     was       not      filed      until         March         2018            costing           Plaintiff           an additional


          $60,000           in    extra-contractual                            fees.      Even         then,         Roseanne              continued                to complain                    to Plaintiff             that        its


          payments               were      insufficient                       to adequately                  compensate                 her        and      her    father         for      their         time       and


          efforts.


                          97.              Upon            information                   and       belief,          during        the     course            of    the     previous               two       years,


         Roseanne                and      Stanley                Satz         continued             working            on the         development                    of      their        other        businesses,


         including               Advanced                  Innovative                 Partners/Advanced                           Imaging                Projects,           Nuclear             Entertainment



         Group,           Playmore                 Couture               (a lingerie               company),                and     Ms.         Rose        Theory             (a music             promotion                   label),


         among            others.


                          98.             Upon             information                   and       belief,          these     companies                   were       developed                  and/or           funded            in


                                                                                Satzs'
         whole          or in part,            through                 the                    misappropriation                       of       Plaintiff's            money            which            was        earmarked



         entirely          for     the     recommercialization                                 of    Strontium                89.


                          99.             Believing                    that     BNI       had       to be ñearing                   the    final          stages        of     development                      and       the


         commercial                 launch              of the          Drug,          Plaintiff         was         persuaded                by    Andrew              Satz,        Roseanne's                   brother,              to


         not     only      continue                to     fund          BNI's          progress,             but     to increase                BNI's            consulting              fees,       but        only


         temporarily                and       based             upon          BNI       hitting        certain          milestones.




         5A CBE         30 Supplement                    must be filed               at least 30 days before                   a drug product manufacturer    goes to distribution                                               in the
                                                                                                                                 "CBE"
         event it is making                moderate               mmufacturing                 changes.        The term                  means "changes-being-effected".


                                                                                                                        24




                                                                                                               24 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                  INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                       1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 25 of 46
                                                                                       RECEIVED  NYSCEF: 12/28/2018




                           100.              Andrew              suggested                a figure            that     equated              to Plaintiff               having            to advance                    another


          $45,000           to BNI             on     December                   1, 2017,           with        an addinonal                      performance-based                               milestone                payments


          which          could         amount           to a total               of      another         $100,000                  if BNI          completed                    its   milestones                  by     February


          28,     2018.


                           101.              Again,         Plaintiff             felt     as if        it had        no      choice             but    to proceed,                   hoping             that     in time,              it


          could      amortize                 its    enormous                 outlay          of   capital.             Based             upon         Andrew                Satz's        latest         representations,


          on December                   21,         2017,         Plaintiff            again        issued            a press           release,           its    year-end               update,            in which               it


          summarized                   the     events            and     attempted                 to justify            the       delays.


                           102.              With       BNI's            review            and      approval,                Plaintiff            informed                its     shareholders                    that      its


         product           Launch              would             occur        in mid-January                         2018.


                           103.              In reliance               upon           BNI's        most         recent          launch             date,         Plaintiff            bought             a full-page


          advertorial             in    a USA           Today            Media             Planet          special            publication                  on the            Opioid             Crisis          at a cost          of


          $35,000           for    publication                    in March               2018.          This         additional              expenditure                   turned          out       to be a complete


         waste       of time            and         money             as Roseanne                  Satz        did      not        file     the        CBE        30      Supplement                     until        March             14,


         2018.        Ahead             of this         CBE            filing,         Plaintiff           insisted            upon          reviewing                 the       submission                 in order              to


         prevent           any     further            avoidable                  delays.           However,                  BNI          denied        all       of     Plaintiff's              requests.


                          104.               Further,            on    March              14, 2018,             Plaintiff            sent         a congratulatory                        email           followed                by     a


         second          email          pointing             out       that       although              it was         nice        that      the       CBE          30     was         filed,       it was         more            than       a


         year      later     than        previously                   represented                  by    the         Satzs.        In response                   to that          email,          Andrew               Satz        in his



         capacity           as an officer                   of     BNI        and        Advanced                Innovative                  Partners,              informed               Plaintiff              that     neither


         BNI       nor      Advanced                  Innovative                  Partners              was     willing            to      continue              performing                 unless              and      until          an



         apology            from        Plaintiff            was         received.             Needless                to     say,        this     demand                not      only      caused               great      concern




                                                                                                                        25




                                                                                                               25 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                      INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                        1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 26 of 46
                                                                                        RECEIVED  NYSCEF: 12/28/2018




          in Plaintiff,             but     also        significant                 confusion                   as Advanced                     Innovative                   Partners              had       not      been


         represented                as a party             to this           transaction                   until       such           time.


                           105.           In late         March              2018,           Plaintiff             received              more            bad        news           when           it learned              for     the     first


         time       that      IsoTherapeutics,                         the     new           manufacturer                       the     Satzs         had           secured,              was       not       a licensed


         distributor              or wholesaler.                   This           basic         information                     was      something                     the        Satzs          had      to have          known


         about        or     should         have         known               about           from          the     beginning.


                           106.           Since          IsoTherapeutics                            was         not    licensed               in    all        50     states,           and       since       no      product            could


         be     shipped           into      a state         without               the      manufacturer                     being             licensed                in    it,    even          if Plaintiff's                 CBE       30


         had       been       approved             by      the     FDA,                Plaintiff               could      not         ship         or embark                 upon          its     national            distribution


         plan      for      its products                until      IsoTherapeutics                              became            licensed                in    every             state       since.


                           107.           This      news           was         so stunning                      this     late     in the            development                         process           that      upon          hearing


         it,    one       of Plaintiff's                leading              consultants                   whom           Plaintiff                had     hired            to work              with        BNI,         resigned



         immediately,                 blaming              BNI's             consistent                   gross        incompetence                        and         deception,                  telling         Plaintiff            that


         he refused               to be associated                     with            BNI          in    any      way          going         forward.


                           108.           Unfortunately,                      both           Plaintiff             and     BNI          both         knew             that        notwithstanding                         the



         increasing               delays,        BNI's            incessant                  lies        and     deceptions,                  having                already             invested             nearly        one


         million           dollars,         Plaintiff            had         no     choice               but     to continue                  forward               with          BNI         hoping          to get        to the


         completion                stage       where             it could              begin             to recoup          its       investment.


                          109.            Relying               upon         this       fact,        on        March        23,        2018,          Roseanne                     Satz       informed                Plaintiff          that


         it should           be     expecting              yet     another                invoice               from      BNI,           this       one         for        $600,000               which,            Ms.         Satz



         claimed,           represented                  a balance                of     fees            due     to her         company                  covering                 the     period          from         November


         2017       to     March          2018.           BNI          also         demanded                    an additional                      45,000             shares            of Plaintiff's                common


         stock.




                                                                                                                          26




                                                                                                                   26 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                         INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                      1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 27 of 46
                                                                                      RECEIVED  NYSCEF: 12/28/2018




                          110.             At     no      time      were          these        fees        ever     discussed,             and       they       were         in     addition             to all        of the


          other        extra-contractual                     fees       Plaintiff            had                         been       forced        to pay          BNI         in        order      to advance                 the
                                                                                                       already


          project.


                          111.             The        $600,000               invoice           Plaintiff           received            from      BNI          was      completely                      üñsupported



          by     any     receipts,           invoices             or other              customary               support.          Upon         Plaintiff's             insistence                 that     BNI


          provide         it with          documents                 substantiating                    BNI's         alleged           right     to this         additional                   money,           Roseanne


                                                                                                   "supporting"
          Satz       hastily        sent        Plaintiff         self-serving,                                                 invoices         that         were         solely          created         to match


                                                                                                                                                                                                fees"
          BNI's         fabricated              numbers.                As     an example,                   such        invoices          included             "consulting                                for


         Roseãññê               Satz       and      her      father          Stanley           dating         back        to January             2017.          Clearly,                BNI       was      creating


         backdated              invoices              in real        time         in     an attempt               to manufacture                 support             for     its        outlandish             and


         fraudulent               acts.


                         112.             On April               4, 2018,              Plaintiff          issued         a letter       to Ms.         Satz         summarizing                    material            parts


                       parties'
         of the                           Agreement,                 BNI's             commitments,                  and        a brief        history          of what             had          and     had     not


                                                                                                                                                                                         "C."
         transpired             up to that               date.      A    copy            of this       letter       is annexed             herein             as Exhibit


                         113.             Notwithstanding                         BNI's            most      recent         demands,             all     of which              Plaintiff               found      to    be


         outrageous               and      extortionate,                 Plaintiff             countered             by     offering           to pay           BNI        some           additional             fees       but


         based         solely       on     BNI           achieving             certain             milestones.


                         114.             Plaintiff          agreed           to continue                  to pay        BNI        $15,000            per      month             for     an additional                 3


         months          plus       an additional                  $115,000                  in cash        conditioned                upon       the         FDA's          approval                  of the     CBE          30


         or other         document(s)                     required           by        the    FDA.           Plaintiff          also      agreed          to allocate               an additional


         $100,000              worth        of     its      common             stock          to BNI          once        the    product          had          been        released              commercially


         and      Plaintiff         had         achieved            sales         of     $50,000.             The        foregoing             was       in    addition             to     all    fees     owed          or




                                                                                                                    27




                                                                                                            27 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                         1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 28 of 46
                                                                                         RECEIVED  NYSCEF: 12/28/2018




          required            by        the      FDA,          and       the       production                 and        marketing                expenses             necessary                 to return             Strontium


          89 back           to market.


                           115.                On April               24,     2018,            Roseanne                  Satz      informed              Plaintiff           that         the    FDA          had       rejected


          the     CBE         30        filing         she     had       submitted,                   the     FDA          informing               her       that      she      needed                to submit             a full


          PAS        (Prior         Approval                  Supplement)                       instead.           While           Plaintiff            was      initially            aware            of the        fact     that    the


          FDA        might              make          this     request,             it nevertheless                       came        as a total            surprise            to Plaintiff                based           upon


          Roseanne                Satz's           repeated             claims            that        the     CBE          30      she      had      submitted                was         properly            done          and


          would        ultimately                     be     accepted             by      the     FDA.


                           116.                Fearing          this         was        the     last        straw,        Roseanne                Satz       immediately                    informed              Plaintiff           that


                                                                                                            week,"
          she     could        have             the    PAS           filed        "this        next                         but      Ms.       Satz         once       again          insisted           upon          more



         money          before                 she would              move             forward.


                           117.                Notwithstanding                          the      fact       that     more           than       two       years        had       passed            since        the      parties


         had      entered               into      their       initial         LOI         and         almost         as long              since      they       signed           their          Patent        Purchase



         Agreement,                     unlike         BNI,           Plaintiff           had         absolutely                nothing            to show            for     their        investment                  of    cash     and


         stock.        While              Plaintiff            felt      it had           no     choice            but     to attempt              to negotiate                 some            financial            resolution


         with        BNI      in order                to     advance              the     project            to its       final       stage,         this      time         Plaintiff            insisted        it receive


                                   of     value            - BNI's           formal             assignment                 of the                       (the                            to Plaintiff.
         something                                                                                                                         Drug                  ANDA)


                           118.                Plaintiff         already               had       a contractual                    right      to acquire               this      asset       from         BNI         for     the


                                                                               parties'
         consideration                     set forth           in the                              Agreement                    and        which         Plaintiff            had         more         than     paid.         Thus,


         Plaintiff          was          seeking             nothing              more          than        what         it was           ultimately            entitled            to.         BNI      refused            to even


         consider           Plaintiff's                    request           leaving            the     matter            unresolved.


                           119.                In or        about        February                2018,         to ensure              that        the    pre-commercial                          efforts        and


         communications                           with        the       FDA         were          being            handled            in the         most       efficient             manner,              Plaintiff          hired      a




                                                                                                                            28




                                                                                                                   28 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                 INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                          1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 29 of 46
                                                                                          RECEIVED  NYSCEF: 12/28/2018




          third-party                    consulting              firm      at a budgeted                    cost       of      $30,000            plus       expenses,                to assist               BNI      in      any      way


          possible.


                             120.              Initially,          Roseanne                  Satz        refused            to share            any      information                  with         such         consultant.



          However,                  after        the     FDA           rejected            the     CBE        30      filing        on     February                24,     2018,             and     it became                 clear           to


          her      that       she        did     not      possess             the    skills        or knowledge                     necessary                to complete                 the        process,              on      or


          about         April            27,     2018,         Roseâññê                Satz        relented            and       provided              Plaintiff's                consultant                  with        a copy          of


          the      filing.


                             121.              Shortly           thereafter                Plaintiff's          consultant                informed                 Plaintiff           that        the        CBE         30 had


          been        filed         in     a disorganized                     and      incomplete                 form           and     likely          never           had      a chance               of     approval.


                             122.              On May              15,     2018,            representatives                      of both          companies                met        in New              York            to discuss


          the      status        of their              project          and     how          to reach           the     finish          line.         As     to the        latter        issue,          getting            the        PAS


          filed      and         approved                by      the    FDA          was         the     most         important               next         step.       Roseanne                Satz           represented                 to


         Plaintiff            that         she      could         have        a final          draft      of the         PAS           completed                 and      ready         for        review            by     May           25,


         2018.             She       further            represented                 that      by    June        15,      2018,          the      final       edited            PAS       could           be ready               for


          submission.


                             123.              To      expedite           the       submission                and       review            process,               and      to minimize                    another            FDA


         rejection,              Plaintiff              agreed          to continue                 to retain          the        FDA           expert           at significant                expense,               to review


         the       draft      submission                      as it was         being            prepared             and        to provide                her     feedback             to BNI                on this          critical


         filing.           Roseanne                 Satz         agreed         that        more         expert        input           would          be helpful                 to this       process.


                             124.              Notwithsteading                         Roseanne's                  agreemeñt               to work                with         Plaintiff's           consultant,


         including               her        agreement                  to include             Plaintiff's             consultant                 in the          process           as it was             unfolding,                   she



         consistently                    delayed              sending          Plaintiff's               consultant               any      documents.                     When           Roseanne                    Satz      did




                                                                                                                            29




                                                                                                                29 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                               INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                         1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 30 of 46
                                                                                         RECEIVED  NYSCEF: 12/28/2018




           eventually                send      Plaintiff's             consultant               documents,                they        were                found          to be        incomplete               and


           insufficient               to withstand                 FDA          scrutiny.


                            125.              Once       again,          Roseaññe               Satz's       assurance                   of     a June            15, 2018                 filing      date     proved


          false.        No         filing      was       made         on that           date.      Following                this      missed                 deadline,               Plaintiff's             FDA


          consulting                team        called         Plaintiff          to express              their      concern                  that        BNI       was        incapable                of producing                a


          document                 that      would        be      acceptable               to the         FDA.           This        was         followed                 by       a letter           from     the



          consulting                finn's          CEO        on July           16, 2018           outlining             their          professional                      opinion              and     concerns            about


          how         poorly          the     PAS        filing       had       been        organized               and      its     lack            of    clarity,          and         cautioning             Plaintiff           that


          this     filing         would         likely         be rejected                on its     face.


                            126.             Following              the       latest      missed          deadline,             the           Satzs         again          demanded                   more      money

                                                                                                                  "extra"
          based,        this        time       on    what         they        described            as the                           time             and        effort         they        and       their     team        had


          invested           in this          project.            Plaintiff            made       several           attempts              to reason                 with           the     Satzs        over     the       next


          few      weeks,            offering            BNI       more         and       more       money             and         stock,            even         going            so far           as to forward            to


          BNI         an additional                 $10,000           in      July.       Notwithstanding                          the        foregoing,                 knowing                the     Satzs        had


          Plaintiff          in     a no-win             situation,            the      Satzs       and      BNI         slow-marched                           the       filing         of the        PAS      until       their


         terms         were         met.


                            127.              On August                10,     2018,          Plaintiff           received            an email                   from          Andrew                Satz    informing


         Plaintiff           that       the     PAS       had        been        filed.


                            128.             On August               13,       2018,       Plaintiff's              Denis           Corin             sent        an email               to Andrew,             Roseanne


                                                                                                                                                                      offer"
         and       Stanley            Satz      with       what          Mr.      Corin         termed            Plaintiff's                 "ultimate                               of     compromise.                    Mr.


         Corin's            email           reads      as follows:




                                                                                                                    30




                                                                                                           30 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                     1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 31 of 46
                                                                                     RECEIVED  NYSCEF: 12/28/2018




                      "Dear          Andrew,             Rose        and      Stan,



                      We       have      continued              to meet            you          on reasonable                 terms.          Herewith            our    ultimate           offer.




                      Filing         of PAS           and       Acceptance                      by     FDA        (Day          1)
                      QBIO            pays      $50,000
                      QBIO            issues      50,000             shares        of      common                stock      to BNI


                      FDA          PAS        Comment                 Period            Completion                     (GDUFA                Schedule             from         FDA)
                      QBIO            pays      BNI         $25,000           and         all    expenses              owed          to date      - not                             $10,000
                                                                                                                                                               exceeding
                      QBIO            shares       all    Strontium-89                     marketing                  and   sales       strategies            with       BNI
                      BNI       Assigns          ANDA


                      Effectiveness                of     PAS         (ISO         Approval)
                      QBIO            pays      $50,000
                      QBIO            issues      50,000           shares          of     common                 stock      to BNI


                      Post         Commercialization                          - Label                Expansion
                      QBIO            agrees      to negotiate                 a new            royalty          arrangement                  prior      to label        expansion,               to be
                      effective         upon         completion                   of Phase             4, in     exchange              for     material          assistance            from
                      BNI.


                      Additional               BNI       Efforts

                      Any       BNI      work         over       and        above      the            Initial     PAS         filing     will         be performed               on       a pre-
                                                                             parties."
                      agreed         basis      between              the


                                                                                                                                                                                "D."
         A     copy      of Mr.         Corin's           email        to the           Satz         family         is annexed               herein         as Exhibit




                         129.           The       following                day,      August              14,     2018,      Andrew              Satz        provided           BNI's        response,         as


         follows:


                                                                                                                                                                     Andrew"
                "Denis,             Please      allow         this     to     serve         as acceptance                   of the       offer.         Best,


                                                                                                                                                 "E."
         A   copy        of Andrew               Satz's         email         is annexed                   herein        as Exhibit


                        130.            Notwithstanding                       that        Plaintiff             had    no     assurances               that     the     PAS      filing       had      been


         accepted            for     review       by      the     FDA,            Plaintiff             nevertheless                 honored          its     commitment               by     sending

                                                                                                                                 135
         $50,000            to BNI          as consideration                      agreed             in the      August                      email.         Plaintiff      also        issued        an


         additional            50,000          shares         of its        common                   stock,      except         at the        request         of Roseanne                 Satz,      the   stock


         was     issued            in her      name         rather         than      in     the       name        of     BNI.


                                                                                                                  31




                                                                                                           31 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                   INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                       1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 32 of 46
                                                                                       RECEIVED  NYSCEF: 12/28/2018




                           131.           Rather             than         approve               the     PAS         submitted              by       BNI      in     August                 2018,         on or          about


          October            2, 2018,           the     FDA             requested                  additional              information                relating            to     Strontium's                       microbiology


          testing          and     procedures,                    insisting              BNI        provide             this     information                 to the        FDA              by      October                19,    2018.


                           132.           On October                      19,       2018,          Plaintiff            received           an email            from            Roseanne                  Satz         indicating


          that     the      information                requested                   by     the      FDA            had     been        submitted              and        as such,                 Plaintiff           was


          required           to send           BNI          its    next        milestone                payment                - this      one        in the        amount                 of                         per
                                                                                                                                                                                                  $25,000                        the


          parties'
                            supplemental                    agreement                    reached             in August               2018.


                           133.           In response                   to     Roseanne                 Satz's           email,         Plaintiff          informed                  Ms.          Satz       that      Plaintiff


          was      prepared             to make              this       payment                but      it also          reminded             her     that        BNI          was         obligated                to transfer            its


          ANDA             to Plaintiff               at the        same            time,        effectively               giving         Plaintiff           all    of        its    intellectual                   property


          rights      to    Strontium                 89.         BNI        was         provided              with        all    of the        documentation                         supporting                    Plaintiff's


          exercise          of    its    option          to acquire                  these         rights          as well           as the      form        of     notice             to be provided                       to the


          FDA        to affect           the     transfer.


                           134.           BNI         informed                 Plaintiff              that     it was          not    willing          to transfer                   the        ANDA               to Plaintiff



         notwithstanding                       that     it had          a contractual                    obligation                  to do      so.       While         Plaintiff                 had       been        willing           to


          send       the    $25,000,             as agreed,                  it was           no      longer           willing        to send          any        further             consideration                        knowing


         BNI        was      unwilling                to honor               its     contractual                  commitment                  to transfer               the      ANDA                to it.


                                                                                                                   1
                           135.           Following                 BNI's               October              19         submission              to the        FDA's              request              for     additional



         information,               the        FDA          requested                   yet     additional               information                from       BNI,            which              suggests             that       BNI's


         responses               were      inadequate                   and/or            incomplete.                    To      date,        BNI      has        refused             to        share        the     FDA's


         supplemental                   request          or BNIs                   response            with        Plaintiff            nor     update            it on whether                      or not          its


         subsequent               response              has        been            accepted            or reviewed.




                                                                                                                          32




                                                                                                                  32 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                 INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                       1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 33 of 46
                                                                                       RECEIVED  NYSCEF: 12/28/2018




                            136.            On or about                  November                   6, 2018,            Plaintiff            received              a formal                letter         from        BNI,


          which          was       copied          to its     legal        counsel,               advising             Plaintiff            that      it had        been         late         or missed                 a payment



          obligation,                and    that     Plaintiff            now        owed           it additional                  peñã1ties            and        interest            without                 any      supporting


          explanation.                  The        Satzs      also        disputed               that      Plaintiff          had         the   right        to     Strontium                     89.


                           137.            In sending              its    payments,                  Plaintiff            demanded                   BNI         honor         its    obligation                  to transfer


                                                                                                 parties'
         the      ANDA             to it as required                     under         the                        agreement.                    However,                 BNI         refused               to transfer              the


         ANDA               as it was         required            to do,         and         despite          repeated              demands                 by     Plaintiff               that         BNI      honor        its


         contractual                 obligation,            BNI          refused           all     demands               and        to this          day,        said     request             remaiñs                unfulfilled.


                           138.            Upon        information                   and         belief,       BNI's           October               19,     2018          submission                      was       deficient


         insofar           as following               its    submission,                   the      FDA          requested                it provide              it with            yet     additional


         information.                   However,             BNI          has       refused             to tell        Plaintiff           what        those            questions                 are      or whether


         adequate            answers             have       been          provided               to the        FDA.


                           139.             To     date,      Plaintiff             has      invested             a total           of    $910,728.58                    directly             in        this     deal      and


         more        into      related           supporting               efforts         and        consultants.                   It has         paid          $83,499             to BNI's                  creditors         to


         settle      its    outstanding               debt        obligations;                    $388,629.58                  to BNI's               various            vendors                  for     development



         costs,      includiñg               raw     materials;              and        $438,600                 directly           to BNI,            which             includes                 consulting               services


                                                                          parties'
         that      were        not     included             in the                           original             Agreement.                    In     addition            to the            foregoing,                 Plaintiff


         has      also      transferred              50,000          shares            of its       common                  stock         to BNI,           and         an additional                      50,000          shares


         to Roseanne                  Satz.


                           140.            Notwithstanding                       the      foregoing,               to date,              Plaintiff          has         received             nothing              of value            for


         the      consideration                  it has     paid         directly            and        indirectly            to BNI            and         to Roseanne                     Satz.




                                                                                                                       33




                                                                                                             33 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                          INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                    1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 34 of 46
                                                                                    RECEIVED  NYSCEF: 12/28/2018




                                                         AS AND                FOR            A FIRST                CAUSE            OF ACTION
                                                                         (Breach               of   Contract             against           BN1)

                                                                                         "140"
                        141.          Paragraphs              "1    through                            of this          Complaint             are     re-alleged          and        incorporated                 by


          reference         as if     fully       set forth        herein.


                        142.          Plaintiff         and      Defendant                   BNI      were          parties      to a legally             enforceable               and       fully


                        contract            - to           the      Patent             and                               License            and     Purchase           Option           Agreement
          binding                                wit,                                          Technology


          dated       May      30,    2016,        as amended                  from          time     to time.


                        143.          Plaintiff         performed                all    material           obligations               under        the    terms        of the        Patent            Purchase


          Agreement.


                        144.          Notwithstanding                     the      foregoing,              Defendant                 BNI     failed       to perform              numerous                  of its


          contractual          obligations              under       the    Patent             Purchase              Agreement,               includiñg,          but     not        limited           to the


         following:



                                      (a)     Failed      to adequately                      prepare           and      submit        the     required          FDA        forms;


                                      (b)     Failed      to timely              procure             a FDA-approved                        manufacturing                facility;


                                      (c)     Failed      to meet              production               deadlines             and     timelines;



                                      (d)     Misappropriated                     financial             resources              earmarked              specifically          for       the


                                              development                 of     Strontium              89 -         instead         misusing           a significant               portion           of those


                                              resources            for    other         business             entities         and     business           developments                  having


                                              nothing         to do       with          Plaintiff         or        Strontium          89;



                                      (e)     Continuously                demanding                    and      receiving            additional           monies          from         Plaintiff            not


                                                                                                    parties'
                                              contemplated                under              the                      Agreement,              and       doing        so under          constant


                                              threat      of terminating                      its   relationship              with     Plaintiff;



                                      (f)     Failing      to provide                  necessary               techñical         support            as and       when       requested                 and


                                              needed       by       Plaintiff,



                                                                                                               34




                                                                                                     34 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                   INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                        1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 35 of 46
                                                                                        RECEIVED  NYSCEF: 12/28/2018




                                               (g)     Failing             to execute               the    necessary               documents,                including                    the     ANDA,                so as to



                                                       effectively                 transfer          BNI's          rights         in   Strontium                89 to Plaintiff;                       and



                                              (h)       Failing             to honor             Plaintiff's          exclusive                license           rights         relative               to    Strontium                89.


                            145.              All      of the            foregoing               contractual              breaches           committed                 by        BNI            were         material            and


          were       without             just         cause.


                                                                                                                                                                                                            parties'
                          146.                By       virtue            of BNI's             numerous             material             contractual               breaches                  of the                             Patent


          Purchase               Agreement,                    Plaintiff               has    been        caused          to    sustain         substantial                monetary                    damages,                the    final


          amount            of     which              are     to be proven                    at trial       but     believed             to be in          excess              of     $1,000,000.


                                                                AS AND                    FOR A SECOND                             CAUSE              OF ACTION
                                                    (Fraudulent                    Inducement                  - Roseanne
                                                                                                                                            Satz,         Stanley           Satz,           BNl)

                                                                                                     "146"
                        147.                  Paragraphs                   "1      through                         of this         Complaint                are     re-alleged                   and        incorporated                    by


         reference               as if        fully         set forth             herein.


                        148.                  In or about                  January            2016        through              March        2016,          the     period              of       time        during         which


         the      parties          were         negotiating                      the     terms       of their        Agreement,                  Defendants                     Roscaññê                    Satz,        for   herself,


         Stanley            Satz        for      himself,                and      both        (collectively               "Satzs")           for     BNI,          purposely                    misled         Plaintiff              as to


         how        much           it would                 cost     and         how         long     it would            take      to return             Strontium                   89 to marketability.


                        149.                  Both          Roseanne                   and    Stanley          Satz       represented                to Plaintiff                    that       BNI         could         complete


         Strontium                89's         redevelopment                           to marketability                   within         200       days       and         for        no     more            than     $850,000.


                        150.                  The       Satzs            further          represented              that        each     possessed                the      requisite                skills          and


         knowledge                 to complete                      the     re-commercialization                               process         within            the      time         frame            set forth


         hereinabove.


                        151.              At          the     time         Satzs          made       these         representations,                   each         knew              that       they        were         being


         relied      upon          by         Plaintiff             in    deciding             whether             or not        to enter          into      a contractual                       relationship                  with



         BNI,       and          each     knew               that        their         representations                were         false.




                                                                                                                          35




                                                                                                               35 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                         INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                      1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 36 of 46
                                                                                      RECEIVED  NYSCEF: 12/28/2018




                            152.           Roseanne                and     Stanley              Satz        each          deliberately              made         these       representations                      for    the


          sole       purpose           of inducing                Plaintiff           to enter              into     the         Patent       Purchase            Agrccment,                     notwithstanding


          that    neither           Satz      intended             to allow           BNI          to honor                its     Agreement               to transfer             its rights            to     Stroñtium


          89 to Plaintiff                  after       it had      obtained               from      Plaintiff               the      stock         and    cash       called          for    in the        Agreement.


                                                                                                                                                                                      parties'
                           153.            Also         at the      time        the       Satzs        were         negotiating                  what      became            the                         Patent


          Purchase            Agreement,                  each       knew           but     deliberately                    failed         to inform            Plaintiff          that      BNI         owed


          substantial              sums        of money              to various                 creditors,            including               suppliers             of raw         materials              ñccessary


          for    the       recommercialization                           efforts;


                           154.            The         Satzs      knew         but     deliberately                   failed          to inform            Plaintiff          that         BNI      owed          more


          than       $500,000              to its previous                 landlord,              and        that     this         landlord          had     obtained              a money               judgmeñt


          against          BNI       for     at least          $500,000.


                           155.            The         Satzs      knew         but        deliberately                failed          to inform            Plaintiff          that         BNI      owed          a


          substantial              sum       of money              to the        IRS,        and        that        the      IRS      had        obtained           a money            judgment                 against


          BNI        for    the     full     amount              owed,         plus       additional                penalties              and      interest.


                           156.            The         Satzs      knew         but     deliberately                   failed          to inform            Plaintiff          that         BNI      would          be


         unable            to convey             its    rights      in     Strontium                89 free           and          clear      of    any     liens      and/or          encumbrances                      to


         Plaintiff           in    accordance               with         the    terms           of the         Patent            Purchase            Agreement.


                           157.            The         Satzs      knew         that       the     information                      each      intentionally               withheld                from      Plaintiff


         was      information                 Plaintiff           needed            to have            in     order         to make            an informed                  decision             as to whether                 or


         not      to enter          into      the       Patent       Purchase               Agreement,                      and      that      had       it been       provided              with        this



         information,                Plaintiff            would          not     have           entered            into      its     Agreement               with      BNI         under           the    terms         set


         forth       therein,         if at all.




                                                                                                                      36




                                                                                                             36 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                 INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                     1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 37 of 46
                                                                                     RECEIVED  NYSCEF: 12/28/2018




                        158.              That          the     foregoing               constitutes                  the     fraudulent                  inducement                   of      Plaintiff           by      Roseanne


          and      Stanley         Satz          individually                  and      on behalf               of     BNI.


                                                                                                                                                                  Satzs'
                        159.             At       all     relevant             times,         Plaintiff           did        rely       upon            both                      material


          misrepresentations                        and         material          omissions                in        electing            to enter              into      its    Agreement                   with         BNI,       and


          it did      so to its        detriment.


                                                                                 Satzs'
                        160.             By virtue                 of the                        and      BNI's              fraudulent                 inducements,                       Plaintiff            has      been


          caused        to sustain               substantial                damages              for      which             it is entitled                to recovery                  against            these


          Defendants.


                                                                AS AND                 FOR        A THIRD                          CAUSE                OF       ACTION
                                                                    (Fraud              - Roseanne
                                                                                                                      Satz,          Stanley             Satz,         BN1)

                                                                                                 "160"
                        161.             Paragraphs                    "1    through                            of this              Complaint                 are      re-alleged               and       incorporated               by


          reference           as if      fully          set    forth        herein.


                                                                            parties'
                        162.             Following                  the                        entry        into           their      Agreement,                      Roseanne                and      Stanley              Satz



          routinely        and        deliberately                  continued              to misrepresent                            critical           facts         to Plaintiff              solely          for     the


         purpose         of     inducing                Plaintiff           to continue                 to honor               its     contractual                    obligations,               all      the     while



         lmowiñg          that        BNI         had         no    intention            of      ever      transferring                      its    rights        to     Strontium                89 to Plaintiff.


                        163.             Both           Satzs       knew          that     had         they          had      provided                  untruthful              information                     regarding


         their     company's                finances,               BNI's            inability            to secure                 a FDA-approved                             manufacturing                      facility,         and


         their     inability          to prepare                   and      submit         FDA            applications                      in     a form         acceptable                  to the        FDA.


                        164.             Both           Satzs       knew          that     Plaintiff             would               not         have       entered            into     its     contractual



         relationship             with        BNI             or provided               BNI       and/or             its     creditors               with        nearly          $1,000,000                     of its      cash,    nor


         would        Plaintiff           have           transferred              tens        of thousands                     of     its        common               shares          to BNI           and/or          to


                                                                                                  Satzs'
         Roseanne              Satz      individually                    but     for     the                     numerous                        misrepresentations.




                                                                                                                       37




                                                                                                            37 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                          INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                        1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 38 of 46
                                                                                        RECEIVED  NYSCEF: 12/28/2018




                           165.             For         instance,           in    or about             June        2016,       the        Satzs       misrepresented                        the     amount              of



          money            BNI       would              require           in order         to purchase                from         its        supplier          Polatom             certain          isotopes            accded


          in the       production                  of       Strontium             89.


                                                                                  parties'
                           166.             In preparing                   the                         revised        Use         of     Proceeds             Schedule               (see,         Agreement,


          Schedule               3.2(b)),           the      Satzs        represented                  to Plaintiff           that        BNI       required               $50,000           by      Day         30 to


          acquire          this     raw          material            from        Polatom                                   that        this     was       a grossly              inflated          sum      -     that       the
                                                                                                       kñówing


          vast      percentage                   of this          amount         was       to satisfy              a portion             of BNI's             outstanding                   debt     owed          to


          Polatom            -     a debt                                            to do with                Plaintiff          or its         current           Agreement                 with
                                                  having            nothing                                                                                                                               BNI.


                                                                                                                              Satzs'
                           167.             The         same        is true        with         respect          to the                         representation                    to Plaintiff             that     an


          additional              $75,000               would        be needed                 in     order      to      acquire          more           isotopes           from       Polatom              on                     60
                                                                                                                                                                                                                   Day

                      parties'
          of the                          Use          of    Proceeds             Schedule,               knowing             that        a large          percentage               of this          money          was            to



          satisfy       a portion                of BNI's            existing             debt         owed        to Polatom.


                           168.             In     or about           June        2016,          the      Satzs       purposely                 misinformed                  Plaintiff             that     they         would


         have       BNI's           outstanding                    debt     with         the     IRS       completely                  resolved            by      the     end      of that          month          when                in


         fact    both        knew           this        wasn't        the        case;     that         they       had     failed             to provide             the    IRS       with         information                 it


         had     requested                as a condition                    to further              settlement             talks.


                        169.                At     a meeting               between              the      parties         which           occurred             in     September                2016,         the     Satzs


         assured           Plaintiff             that       by     February             2017.,         Strontium             89 would                 be ready             for     manufacture.                    At        the


         time       they         made        this        representation,                   they        knew         it to be           false;       that      Strontium               89 would              not     be



         ready       for         launch          anywhere               near       that        time,      if ever.


                        170.                On January                7, 2017,             Roseanne                Satz      beseeched                   Plaintiff          to send           an additional


         $115,000                which           she        and    Stanley          had         claimed            Polatom              needed           in     order       to sell         BNI       the       necessary




                                                                                                                      38




                                                                                                               38 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                 INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                     1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 39 of 46
                                                                                     RECEIVED  NYSCEF: 12/28/2018




                                                                                                                              Satzs'
          isotopes.             At    the     time            Plaitniff             was      provided                the                      estimate                as to what             was       needed           by


          Polatom,             they     had         intentionally                     inflated          the         cost      to acquire                 the     isotopes             by     over         300%.


                          171.             After          the         promised              February                2017        Launch                  Date     came           and        went,       Roseanne                and



          Stanley         Satz        again           deliberately                  lied        to Plaintiff,              this       time          informing                 Plaintiff        that        the    Launch


          Date        would          occur         in     early         March              2017.        At         the     time       they          made          tbis        promise,             both     knew          it to be


          false.


                         172.              By the             end       of    March             2017,         Roseanne                 and          Stanley            Satz       purposely               misinformed


          Plaintiff           that    the     first       runs          of    final        product            would             occur             at IsoTex             in April           2017        with       final        runs



          occurring             on or about                   April          20,     2017.          This           was        a complete                  fabrication,                designed             solely         by    the


          Satzs        to keep         Plaintiff's                financing                flowing,                which         it did.


                         173.              On May                3, 2017,             the       Satzs         again           lied     to Plaintiff,                  this     time        informing              Plaintiff           that


          a production                run     of        Strontium                  89 would             occur            on     May           11,       2017          despite         knowing              this     was        not



         going         to occur,            nor         did     it.


                         174.              Also          on     or about              May         2017,            the     Satzs           lied     to Plaintiff                about        how          much         money


         was       actually           needed             in order             to satisfy            BNI's             negotiated                   debt        with      the      IRS,       telling          Plaintiff            BNI


         needed          thousands                 of     dollars            more          than      what           the       IRS      had         actually             agreed            to accept           in satisfaction


         of this        debt.


                         175.              The        Satzs           lied     to Plaintiff               in order              to induce                Plaintiff            into        sending          BNI         more



         money           than        was     actually                 needed           in order              to     satisfy          the     IRS's             debt      thereby            allowing             the    Stazs         to


         pocket          the     difference                   or use         that     money             in        furtherance                of     their       other         business             ventures.


                         176.              On June               27,      2017,           the      Satzs          misinformed                      Plaintiff            yet     again,        informing                Plaintiff


         that      production               would              commence                    on July           20,      2017.            At         the    time         they      made         this      representation,


         both         Satzs      knew         it to be untrue.




                                                                                                                           39




                                                                                                                   39 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                  INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                      1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 40 of 46
                                                                                      RECEIVED  NYSCEF: 12/28/2018




                          177.             By        the      end         of August                2017,           the        Satzs         misinformed                    Plaintiff         that       BNI        would               be



          ready         to Launch                Strontium                    89 by        October               2017          notwithstanding                       the        fact    that        both      knew            this          was


          a complete                and     utter          lie.


                          178.             In or about                    November                  2017,           the       Satzs          represented                to Plaintiff             that       an alternate


          FDA-approved                                                              source          -      IsoTherapeutics                        - had          been         secured
                                            manufacturing                                                                                                                                      thereby             causing


          Plaintiff           to believe              that        the      Satzs          had       secured              a manufacturer                      which            was      legally          capable              of



          shipping            the      Drug        into           all    fifty        states.


                          179.             At     the        time         the       Satzs         made           this     representation,                     they          both       knew         that


         IsoTherapeutics                        was        not          a licensed               wholesaler               or       distributor             and         as such,         it could            not


         manufacturer                   and       ship        Strontium                    for     Plaintiff             into         the    50     states         until       additional             steps        had        been


         taken         that      would           allow            Plaintiff               to     ship      its    orders              throughout             the       country.


                          180.            All        of    the          foregoing                misrepresentations                           made          by      the      Satzs      were         known              by     them            to


         be false          at the         time         they         were          made,           and      that         the     Satzs         made         these           misrepresentations                       solely              for


         purposes             of inducing                  Plaintiff               to continue                   financing               BNI's          operations.


                          181.            In addition                    to all        of the           foregoing               intentional                misrepresentations                         made          by


         Roseanne                and      Stanley             Satz         to Plaintiff,                 both        Satzs            also     routinely             lied       to Plaintiff            about           where


         their        financing            was         actually                going.            In truth,          upon              information                and       belief,      Roseanne                  and        Stanley


         Satz       had       re-directed                 some           of      Plaintiff's             funds           specifically                earmarked                  for    the     development                        of


         Strontium               89 alone              to one            or more               of their           other         legal        entities        in     order          to fund          their     operations


         and/or         development                       of their             products             and/or          services.


                                                                                                                                                     Satzs'
                          182.            At     all       times,             Plaintiff           relied          upon          all     of the                       representations,                       and    it did              so to


         its     detriment.             Plaintiff             continued                   to fund            what         it believed               were           BNI's           development                    and



         consulting              costs         and        issuing              Satz       and      BNI           common                 shares        of     its    stock          notwithstanding                      the        fact




                                                                                                                              40




                                                                                                                   40 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                   INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                        1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 41 of 46
                                                                                        RECEIVED  NYSCEF: 12/28/2018




          that      neither          Roseaññc              nor      Stanley          Satz       had        any     intention               of   ever         transferring             the    ANDA              (proof


          of     ownership)               to Plaintiff              or honoring               Plaintiff's               license           rights.


                                                       Satzs'
                             183.          The                      conduct           constitutes                fraud.


                                                                              Satzs'
                             184.          By virtue              of the                      fraud        and         deceit,          Plaintiff           has      been     caused         to suffer


          substantial                darñages           for     which         it is entitled           to recover                  from         them         individually,              as well           as from



          BNI,       on       whose        behalf          both       were         acting.


                                                           AS AND               FOR A FOURTH                                   CAUSE                 OF ACTION
                                                                                    (Specific          Performance                         -
                                                                                                                                               BN1)

                                                                                             "184"
                             185.         Paragraphs                 "1    through                          of this           Complaint                   are re-alleged              and     incorporated                by


          reference             as if     fully        set forth          herein.


                                                                             parties'
                             186.         Pursuant              to the                        Agreement,                      Defendant               BNI         agreed        to transfer             all   of   its


          rights        to     Strontium              89 to Plaintiff               in   exchange                for      an agreed-upon                       sum      of money             and        shares       of


          Plaintiff's               common             stock,       all    of which            Plaintiff           paid,         and       more.


                             187.         Exclusive               owñêrship              of these           rights,            especially             world-wide                ownership                of them,


         has       a special           value         which          cannot         readily        be       determined,                   and        not     easily      obtained            through           an


         award          of     simple        damages.


                             188.         Because             Plaintiff           paid       Defendant                 BNI       all     of the           consideration              for     these


         intellectual               property            rights,       Plaintiff          is entitled             to the          benefit            of its     investment              and     its bargain


         with       BNI.


                             189.         The        intellectual            property            rights          at issue          concern                a product          (Drug)         that        is unique         in


         kind       and        quality         and      suitable          substitutes            are unobtainable                          or unreasonably                      difficult          or


         inconvenient                  to procure.


                          190.            Plaintiff           has     made          numerous               demands                for     the       transfer          of this      asset,      all      of which


         have       been         refused          by     BNI        and      the     Satzs       without               just      cause.




                                                                                                                  41




                                                                                                       41 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                             INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                       1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 42 of 46
                                                                                       RECEIVED  NYSCEF: 12/28/2018




                         191.              Because               of the         nature         of    the       product,            its       uniqueness,              its      FDA          approval,                and


          because          replacing              this      product              with        another            FDA           approved                product         of       similar           nature,            price        and



          quality       is irspassible                     or nearly             impossible                   at this     juncture,              Plaintiff            has      no        adequate             remedy             at


          law     and      absent          this       equitable               relief,        Plaintiff           will        likely          suffer      irreparable                 damages.


                         192.             For       this     reason,             Plaintiff           is entitled              to the          benefit         of its        bargain             with         Defendant



          BNI,       and      an order            and       judgment                  should          issue        compelling                   BNI       to take           all     ñëcessia            y steps             to


          effectuate           the       transfer           of        the    exclusive,             worldwide                  rights          associated             with          this     asset          to Plaintiff               in


          perpetuity.


                                                                 AS AND                 FOR         A FIFTH                   CAUSE               OF ACTION

                                                                                             (Injunctive                                 -
                                                                                                                        Relief                BN1)

                                                                                                "192"
                        193.              Paragraphs                    "1    through                            of this          Complaint                are     re-alleged               and        incorporated                    by


         reference            as if       fully       set forth              herein.


                        194.              Because                Plaintiff            and     Defendant                  BNI          entered          into      an agreement                     whereby               Plaintiff


          acquired           the     exclusive,              worldwide                   rights          to    Strontium                 89 from           BNI,        first        by     way         of    an exclusive



         license,        and       thereafter               by        acquisition,              and       because              Plaintiff          paid        BNI       more             than        the     consideration


         agreed         upon         between               them,            contractually,                 and      as a matter                 of law,          Plaintiff            is the          exclusive              holder


         of all      rights        to    Strontium                    89.


                        195.              As      the      exclusive              holder            of these            rights,          no     one     but      Plaintiff            has       the        lawful       right          to



         manufacture,                   distribute,              sell,       market,          develop,             promote                   and/or      otherwise                exploit            commercially


         Strontium             89 anywhere                       in    the     world.


                        196.             Notwithstanding                          the       foregoing,              upon           information                  and     belief,            BNI         is threatening


         and/or        has     threatened                  to infringe                upon        Plaintiff's                exclusive            rights         by    continuing                    to develop,



         manufacture,                   market,            license,            sell     and/or           otherwise                commercially                    exploit           for     itself          the     rights       to


         Strontium             89.


                                                                                                                        42




                                                                                                               42 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                                                INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                       1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 43 of 46
                                                                                       RECEIVED  NYSCEF: 12/28/2018




                          197.             Defendedant                    BNI's          conduct           constitutes                 an interference                          with          and       an infringement


          upon      the        rights       exclusively                granted             to and         owned            by      Plaintiff.


                          198.             Absent             an Order            of the       Court         permañcñtly                     enjoining                  BNI's               interference                and


          infringement                   of Plaintiff's               rights        relative         to     Strontium                 89,       Plaintiff              will      be irreparably                        harmed.


                          199.             Because             Plaintiff          has      the      absolute              right       to this          Drug,            and       because                Plaintiff             has     no


          adequate             remedy             at law       absent          the       granting          of      this     equitable                 relief,          the      balsñciñg                 of     the     equities


          weighs          in     favor       of    granting            Plaintiff's             request             for    permanent                   injunctive                 relief.


                          200.             Based        upon          the      foregoing,               Plaintiff           respectfully                    requests              an Order                permanently


          enjoining             Defendant              BNI        and/or           any      of its        principals,                inclusive              of the             Satzs,          from        infringing


          upon      the        rights      it previously                  granted           exclusively                  to Plaintiff.


                                                               AS AND                FOR A SIXTH                           CAUSE                  OF ACTIOl¶
                                              - Advanced                    Innovative              Partners/Advance                                                                                               Nuclear
                 (Acc;a;::ing                                                                                                                      Imaging                    Products,                 Inc.,
                                                      Entertainment                       Group,           Inc.,         Playmore                 Couture,                Inc.         and
                                                                                                 Miss       Rose           Theory)

                                                                                             "200"
                       201.               Paragraphs                 "1     through                         of this             Complaint                  are        re-alleged                and       incorporated                    by


         reference              as if     fully       set forth           herein.


                      202.                Upon         information                   and     belief,        Roseanne                  and        Stanley               Satz,          individually                 or through



         BNI,      misappropriated                           monies         which          were         provided                by    Plaintiff             and         which               BNI       was        required            to


         use     solely         in the       re-development                       and       re-commercialization                                 of     Strontium                     89,     using         a portion             of


         these     monies               to fund        the      operations                of one          or more            of their            other          businesses,                    and/or            the


         development                    of products              and/or           services          provided               by        one     or more              of      these             entities.            Said         entities


         consist      of        Advanced               Innovative                Partners/Advance                           Imaging              Products,                    Inc.,     Nuclear                 Entertainment



         Group,       Inc.,         Playmore                 Couture,            Inc.,      and     Miss           Rose           Theory.


                      203.                Plaintiff           is entitled            to an accounting                       by       these         Defendants                     to determine                    how          much


         of Plaintiff's                 monies,         if    any,        were       misappropriated                        by       them.            To        the     extent              it is proven               that



                                                                                                                    43




                                                                                                          43 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                                      INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 44 of 46
                                                                                RECEIVED  NYSCEF: 12/28/2018




          monies     were        misappropriated,                      Plaintiff           is entitled         to a judgment                 against        said     entity(ies)               for     the


          amount     missappropriated                     by     it (them).



              WHEREFORE,                      Plaintiff          respectfully                requests          a Judgment                 against        Defendants,                 as follows:



              (a)   On Plaintiff              s First      Cause            of Action,              a judgment                against       Defendsmt              BNI         in    an amount                  to

                    be proven          at trial         but     believed              to be        in excess          of    $1,000,000;



              (b)   On Plaintiff's              Second            Cause            of Action,            a Judgment                against          Defendants            Roseanne                   Satz,

                    Stanley         Satz      and       BNI       in     an amount              to be proven                  at trial      but     believed         to be in excess                       of

                    $1,000,000;



              (c)   On Plaintiff              s Third          Cause         of Action,              a Judgment                against        Defendants              Roseanne                 Satz,

                    Stanley         Satz      and       BNI       in     an amount              to be proven                  at trial      but     believed        to be in              excess           of

                    $1,000,000;



              (d)   On Plaintiff              s Fourth           Cause         of Action,              a Judgment                 against         Defendant           BNI           compelling
                    BNI's        specific        performance                   - to                  an Order                               BNI      to transfer           all      rights      to
                                                                                    wit,                               directing
                    Strontium          89 to Plaintiff,



              (e)   On Plaintiff              s Fifth         Cause         of Action,               a Judgment               against        Defendant             BNI         permanently

                    enjoining         BNI        from          infringing             Plaintiff's             exclusive           rights       to    Strontium            89;



              (f)   On Plaintiff              s Sixth         Cause          of Action,              a Judgment                directing          Defendants             Advance               Imaging
                    Products,         Inc.,      Nuclear               Entertaiñmeñt                  Group,          Inc.,       Playmore            Couture,           Inc        and    Miss        Rose

                    Theory         to account             to Plaintiff               for     any     monies           it may        have       misappropriated                      directly          or

                    indirectly        from        Plaintiff;             and



              (g)   For     such     other       and      further           relief         as to this         Court         may      deem         just    and      proper.




                                                                                     Respectfully               submitted,



                                                                                     O      TOLI         ROSENSTADT,                         LLP.




                                                                  By:                Marc       S.     G        11e6
                                                                                                                                    3"l
                                                                                     366     Ma          on     Avenue,                     Floor
                                                                                   New          York,         New          York      10017

                                                                                     (212)      829-8943              (telephone)
                                                                                     (866)      294-0074              (facsimile)




                                                                                                         44




                                                                                                44 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                            INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2           1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 45 of 46
                                                                           RECEIVED  NYSCEF: 12/28/2018




          To:   BioNucleonics,                   Inc.
                3651       Fau      Blyd.
                Boca       Raton,           Florida          33431


                Roseanne             Satz
                c/o     Bionucleonics,                  Inc.
                3651       Fau      Blvd.
                Boca       Raton,          Florida           33431



                Stanley          Satz
                %      Bionucleonics,                 Inc.
                3651       Fau      Blvd.
                Boca       Raton,          Florida           33431


                Advanced             Imaging            Products,        Inc.
                c/o     Roseanne             Satz
                3651       Fau      Blvd.
                Boca       Raton,         Florida            33431


                Nuclear          Entertainment                  Group,    Inc.
                c/o     Roseanne             Satz
                3651       Fau      Blvd.
                Boca       Raton,       Florida              33431


                Playmore            Couture,            Inc.
                c/o    Roseanne              Satz
                3651      Fau      Blvd.
                Boca       Raton,       Florida           33431


                Miss      Rose       Theory
                c/o    Roseanne             Satz
                3651      Fau     Blvd.
                Boca      Raton,        Florida          33431




                                                                                   45




                                                                                 45 of 46
FILED: NEW YORK COUNTY CLERK 12/28/2018 04:28 PM                                                                                                                        INDEX NO. 656480/2018
NYSCEF DOC. NO. Case
                2                   1:19-cv-01483-GHW Document 1-2 Filed 02/15/19 Page 46 of 46
                                                                                   RECEIVED  NYSCEF: 12/28/2018




                                                                                     VERIFICATION




                        I, DENIS              CORIN,         verify      the      following         facts:




                        I am the            Chief    Executive           Officer        of    Q BIOMED,               INC.,      the    Plaintiff         herein.       I am fully


          familiar          with      the    facts   and     circumstãñces               surrounding            the    instant     matter,          and     specifically


          Plaintiff's          Verified         Complaint             submitted         for    filing      herein.      I have         read   the    foregoing             Complaint


          and      affirm      that     the    allegations            contained         therein         are true,     except      as to those             allegations         stated   to


         be true        upon       information              and   belief,      and      as to those          allegations,         I believe         them       to be true.




          Dated:        New        York,       New     York
                        December              28,    2018




                                                                                  DENIS           CORIN




                                                                                                    46




                                                                                              46 of 46
